 

Exhibit 10.30

CAPITAL GRANT

This GRANT DISBURSEMENT AGREEMENT (“Agreement”) includes all exhibits and
attachments hereto and is made on the terms and by the parties listed below and
relates to the Project described below:

 

 

 

NEW YORK STATE

95 Perry Street, Suite 500

URBAN DEVELOPMENT

Buffalo, New York 14203-3030

CORPORATION d/b/a

Contact: Ms. Jean Williams, Senior Project Manager

EMPIRE STATE DEVELOPMENT

Phone:   (716) 846-8243

(“ESD” or “GRANTOR”):

E-mail:   jean.williams@esd.ny.gov

 

 

 

 

THE GRANTEE:

Athenex, Inc.

1001 Main Street, Suite 600

Buffalo, New York 14203

Contact:   Ms. Teresa Bair, VP Corporate Development & Legal Affairs

Phone:      (716) 427-2868

E-mail:       tbair@athenex.com

Federal Taxpayer ID#: 43-1985966

 

 

 

 

PROJECT NAME:

Athenex Capital

 

 

PROJECT LOCATION:

3178 Lakeshore Drive East, Dunkirk

 

 

PROJECT NUMBER:

AB127

 

 

GRANT AMOUNT:

$200,000,000

 

 

FUNDING SOURCE:

SP APPROP Chautauqua Erie High Tech Mfg

 

 

 

 

ESD APPROVAL DATE:

April 17, 2017

 

 

PACB APPROVAL DATE:

May 17, 2017

 

 

EXPIRATION DATE:

10 years from Manufacturing Facility Completion as set forth in the Alliance
Agreement (defined below)

 

 

 

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS

 

1.

The Project

 

The Grantee shall:

 

 

(a)

complete the project as set forth in the ESD General Project Plan attached
hereto as Exhibit A (the “Project”) and the Agreement for Medical Technology,
Research, Development, Innovation and Commercialization Alliance between Fort
Schuyler Management Corporation (“FSMC”) and Kinex Pharmaceuticals, Inc., the
predecessor corporation of Grantee dated May 1, 2015 (hereinafter the “ Alliance
Agreement”).

 

 

(b)

comply with the design and construction requirements attached hereto as Exhibit
B.

 

2.

Employment Goals & Reporting

 

 

(a)

The Grantee represents and warrants that it shall achieve the employment goals
as set forth in Exhibit C by retaining existing or hiring new Full-time
Permanent Employees

 

 

(b)

For purposes of this Agreement, a Full-time Permanent Employee shall mean (i) a
full-time, permanent, private-sector employee on the Grantee’s payroll, who has
worked at the Project Location for a minimum of thirty-five hours per week for
not less than four consecutive weeks and who is entitled to receive the usual
and customary fringe benefits extended by Grantee to other employees with
comparable rank and duties; or (ii) two part-time, permanent, private-sector
employees on Grantee’s payroll, who have worked at the Project Location for a
combined minimum of thirty-five hours per week for not less than four
consecutive weeks and who are entitled to receive the usual and customary fringe
benefits extended by Grantee to other employees with comparable rank and
duties.  Baseline Employment shall mean the number of Full-time Permanent
Employees set forth in Exhibit H.

 

 

(c)

Grantee shall submit, by February 1 of each year during the term of this
Agreement, the Employment Reporting Form attached hereto as Exhibit H,
indicating the average number of Grantee's Full-time Permanent Employees for the
12 month period ending as of December 31 of the prior year.  Full-time Permanent
Employee Count, for each calendar year during the term of this Agreement, shall
mean the greater of (i) the average number of Full-time Permanent Employees for
the prior calendar year, computed by adding the number of Full-time Permanent
Employees as of the Grantee’s last payroll date in the months of March, June,
September and December and dividing that sum by 4, or (ii) the number of
Full-time Permanent Employees as of the Grantee’s last payroll date in December
of such year.  

 

ESD Capital Grant Disbursement Agreement Terms & Conditions – Page 2

--------------------------------------------------------------------------------

 

3.

Conditions Precedent to Disbursement of the Grant

 

No grant funds shall be disbursed unless the Grantee is in compliance with the
Terms and Conditions of this Agreement, including, but not limited to, Exhibit E
(Disbursement Terms), and the following conditions have been satisfied (and as
to 3(d) and 3(e) below continue to be satisfied prior to each disbursement):

 

 

(a)

If the Grant Amount exceeds $100,000, or if, as described in Exhibit A, it is
expected that there will be additional grants that in the aggregate exceed
$100,000, ESD has received an opinion of Grantee’s counsel, in substantially the
form appended to this Agreement as Exhibit D.

 

 

(b)

Any necessary approval has been issued by the Director of the Budget of the
State of New York, and the Grant funds have been received by ESD.

 

 

(c)

ESD has received the out-of-pocket expenses incurred by ESD in the making of the
Grant, if any, as set forth in Exhibit E.

 

 

(d)

There have been no materially adverse changes in the financial condition of the
Grantee since the date of submission of its application to ESD.

 

 

(e)

The Grantee employs at least the Baseline Employment as evidenced by the
Employment Reporting Form attached hereto as Exhibit H.

 

4.

Disbursement and Recapture Terms

 

Subject to the terms and conditions contained in this Agreement, ESD shall
disburse the Grant to the Grantee as follows:

 

 

(a)

ESD shall reimburse the Grantee for Project expenditures incurred by the Grantee
as set forth in Exhibit E to this Agreement. Disbursements will be made upon
submittal to ESD of a Payment Requisition Form, together with such supporting
documentation as ESD may reasonably require, in the form attached to this
Agreement as Exhibit F and its attachments, and Exhibit H.

 

 

(b)

In no event will ESD make any payment which would cause ESD’s aggregate
disbursements to exceed the Grant Amount.

 

 

(c)

The Grant, or a portion thereof, may be subject to recapture by ESD as provided
in Exhibit C.

 

5.

Non Discrimination and Contractor & Supplier Diversity

 

The Grantee will comply with ESD’s Non-Discrimination and Contractor & Supplier
Diversity policies set forth in Exhibit G to this Agreement.

 

ESD Capital Grant Disbursement Agreement Terms & Conditions – Page 3

--------------------------------------------------------------------------------

 

6.

No Limited Liability of ESD

 

ESD shall not in any event whatsoever be liable for any injury or damage, cost
or expense of any nature whatsoever that occurs as a result of or in any way in
connection with the Project and the Grantee hereby agrees to indemnify and hold
harmless ESD, the State and their respective agents, officers, employees and
directors (collectively, the “Indemnitees”) from and against any and all such
liability other than that caused by the gross negligence or the willful
misconduct of the Indemnitees.  Nothing in this provision shall serve to affect
or limit any potential for liability of FSMC under the Alliance Agreement.

 

7.

Responsibility Provisions

 

The Grantee shall at all times during the Agreement term remain responsible. The
Grantee agrees, if requested by the President and Chief Executive Officer of ESD
or his or her designee, to present evidence of its continuing legal authority to
do business in New York State, integrity, experience, ability, prior
performance, and organizational and financial capacity.

 

8.

Representations, Warranties and Covenants

 

The Grantee represents, warrants and covenants that:

 

 

(a)

It has full power and authority to execute and deliver this Agreement and to
perform its obligations hereunder.

 

 

(b)

This Agreement was duly authorized, executed and delivered by the Grantee and is
binding and enforceable against the Grantee in accordance with its terms.

 

 

(c)

It is a duly organized corporation, validly existing and in good standing under
the laws of the State of its incorporation, has the corporate power and
authority to own its assets and to transact the business in which it is now
engaged or proposed to be engaged and is duly qualified as a foreign corporation
and in good standing under the laws of each other jurisdiction in which such
qualification is required and shall maintain its corporate existence in good
standing in each such jurisdiction.

 

 

(d)

There are no actions, suits or proceedings or, to the knowledge of Grantee,
threatened against, or affecting Grantee before any court, governmental entity
or arbitrator, which may, in any one case or in the aggregate, materially
adversely affect the financial condition, operations, properties or business of
the Grantee, except as may have been disclosed in writing to ESD.

 

 

(e)

Grantee is in compliance and shall continue to comply in all material respects
with all material applicable laws, rules, regulations and orders.

 

ESD Capital Grant Disbursement Agreement Terms & Conditions – Page 4

--------------------------------------------------------------------------------

 

 

(f)

The information contained in the application submitted by the Grantee in
connection with the project and the Grant, as such application may have been
amended or supplemented (the “Application”), is incorporated herein by reference
in its entirety.  In the event of an inconsistency between the descriptions,
conditions, and terms of this Agreement and those contained in the Application,
the provisions of this Agreement shall govern.  The Grantee hereby acknowledges
that ESD has relied on the statements and representations made by the Grantee in
the Application in making the Grant.  The Grantee hereby represents and warrants
that it has made no material misstatement or omission of fact in the Application
or otherwise in connection with the Grant and, except as otherwise disclosed in
writing to ESD, there has been no adverse material change in the financial
condition of Grantee from the date of submission of the Application to the date
hereof and that all other the information contained in the Application continues
on the date hereof to be materially correct and complete.

 

 

(g)

The Grantee covenants that it will neither hold itself out as, nor claim to be
an officer, employee, agent or representative of ESD or the State by reason
hereof, and that it will not by reason thereof, make any claim, demand or
application for any right or privilege applicable to an officer, employee, agent
or representative of ESD or the State, including without limitation, worker's
compensation coverage, unemployment insurance benefits, social security coverage
or retirement membership or credit.

 

 

(h)

Neither the Grantee nor any of the members of its Board of Directors or other
governing body or its employees have given anything of value to influence any
official act or the judgment of any person in the award of the Grant or the
performance of any of the terms of this Agreement.

 

 

(i)

After Manufacturing Facility Completion, it shall maintain business operations
at the Project Location for the term of this Agreement.

 

 

(j)

The Grant shall be used solely for Project expenses in accordance with the terms
and conditions of this Agreement and the Alliance Agreement.

 

 

(k)

The Grantee is solely responsible and has sufficient funding for all Project
costs in excess of the Grant.

 

 

(l)

Grantee will use ESD grant funds, and submit payment requisitions, exclusively
for eligible expenses related to capital works or purposes in accordance with
IRS rules and regulations relating to ESD's bonds and in accordance with the New
York Debt Reform Act.  Grantee acknowledges that grant funds must be used solely
for authorized capital purposes and not for operating expenses or other working
capital items or non-capital purposes, irrespective of whether the funds are
still used for the benefit of the Project.  Grantee acknowledges that the
consequences of breaching this covenant could result in violations of state law
and/or large bond issuances being treated as taxable instead of tax exempt for
federal and state tax

ESD Capital Grant Disbursement Agreement Terms & Conditions – Page 5

--------------------------------------------------------------------------------

 

 

purposes, loss of certain federal subsidies to the state, adverse ratings
changes for such bonds, and disproportionate negative financial consequences to
the state and bondholders.  Grantee recognizes its financial obligations, risks
and liabilities for breach of this covenant.  ESD may, from time to time,
request information from Grantee to confirm its compliance with this covenant
and Grantee acknowledges its obligation under Section 9 (a) (ii) of the GDA to
provide information upon request to ESD.

 

9.

Default and Remedies

 

 

(a)

Each of the following shall constitute a default by the Grantee under this
Agreement:

 

 

(i)

Failure to perform or observe any obligation or covenant of the Grantee
contained herein, other than an employment default as set forth in (iv) below,
to the reasonable satisfaction of ESD and within the time frames established
under this Agreement.

 

 

(ii)

Failure to comply with any request for information reasonably made by ESD to
determine compliance by the Grantee with the terms of this Agreement or
otherwise reasonably requested by ESD in connection with the Grant.

 

 

(iii)

The making by the Grantee of any false statement or the omission by the Grantee
to state any material fact in or in connection with this Agreement or the Grant.

 

 

(iv)

Provided ESD and FSMC meet their obligations under this Agreement and the
Alliance Agreement, failure of the Grantee, for any time period, to meet the
minimum employment goals or investment goals required by Exhibit C in any
respect that is material to this Agreement.

 

 

(v)

A default beyond any applicable grace period by the Grantee, or any entity which
Grantee directly or indirectly controls, is controlled by, or is under common
control with, under any other agreement with ESD.

 

 

(vi)

Any manifestation, on the part of the Grantee, of an intention either: (x) to
terminate business operations and/or (y) to restructure, under the terms of any
bankruptcy or insolvency statute or law, its business at the Project Location.
This includes, without limitation, the announced or actual cessation of business
activities at the Project Location, the initiation of proceedings under any
dissolution statute, or the execution of an assignment for the benefit of
creditors, or the solicitation of any composition and/or arrangement with
creditors, or the issuance of “closing” or “termination” notices to employees
under any state or federal statute, or the filing of any voluntary petition
under any chapter of the United States Bankruptcy Code, or the failure by the
Grantee to obtain the dismissal, within sixty (60) days of

ESD Capital Grant Disbursement Agreement Terms & Conditions – Page 6

--------------------------------------------------------------------------------

 

 

filing, of any involuntary proceeding brought under any chapter of the United
States Bankruptcy Code.

 

 

(vii)

If the number of the Grantee’s Full-Time Permanent Employees, as that term is
defined in this Agreement, that are situated at the Project Location as of the
Grantee’s last payroll date on or prior to the end of any quarter (with the
quarters being those the quarterly dates of March 31, June 30, September 30 and
December 31, as set forth in the Report of Employment that is annexed as Exhibit
H to this Agreement)  is less than fifty percent (50%) of the number of Full
Time-Permanent Employees, situated at the Project Location, required in
accordance with the Employment Goals that are to be achieved as of the next
Reporting Date, as specified in Exhibit C.

 

 

(b)

Upon the serving of notice to the Grantee of the occurrence of a default (which
notice shall specify the nature of the default), ESD shall have the right to
terminate this Agreement, provided however, that if the default is pursuant to
paragraph 9(a)(i) or 9(a)(ii) or 9(a)(iv) no default shall be deemed to have
occurred if Grantee cures such default within ten (10) days of notice of default
from ESD, or if the default pursuant to paragraph 9(a)(i) or 9(a)(ii) or
9(a)(iv) cannot be reasonably cured within such ten day period, Grantee
commences to cure such default within the ten day cure period and cures the
default within ninety (90) days thereafter, provided further that ESD shall not
be obligated to make any disbursements during any such cure period. Defaults
occurring under the terms and provisions of paragraph 9(a)(iii), 9(a)(v),
9(a)(vi) and 9(a)(vii) are not subject to the cure provisions provided herein.

 

 

(c)

Upon termination of this Agreement, ESD may (i) withhold any Grant proceeds not
yet disbursed. Notwithstanding the foregoing, if ESD determines that any Grant
proceeds had previously been released based upon fraudulent representations or
other willful misconduct, ESD may require repayment of all funds and may refer
the matter to the appropriate authorities for prosecution.  ESD shall be
entitled to exercise any other rights and seek any other remedies provided by
law.

 

10.

Term

 

The term of this Agreement shall commence on the date hereof and expire on the
Expiration Date, as set forth on the first page of this Agreement.

 

11.

Books and Records; Project Audit

 

 

(a)

The Grantee will maintain accurate books and records concerning the project for
the term of this Agreement and for three (3) years from the expiration or
earlier termination of this Agreement and will make those books and records
available to ESD, its agents, officers and employees during Grantee’s business
hours upon reasonable request.

 

ESD Capital Grant Disbursement Agreement Terms & Conditions – Page 7

--------------------------------------------------------------------------------

 

 

(b)

ESD shall have the right, upon reasonable notice, to conduct, or cause to be
conducted, one or more audits, including field inspections, of the Grantee to
assure that the Grantee is in compliance with this Agreement. This right to
audit shall continue for three (3) years following the expiration or earlier
termination of this Agreement.

 

12.

Maintenance of Insurance

 

Grantee shall maintain in full force and effect insurance described in the
Alliance Agreement.    In addition,

 

 

(a)

The Grantee shall name Grantor as additional insured on all liability policies
and provide the Grantor with copies of all certificates for the required
insurance coverages in form and substance satisfactory to the Grantor.  In
addition, the Grantee shall provide the Grantor with copies of renewal
certificates or temporary binders in the event renewal policies have not been
issued, in a timely manner.  The Grantee must, in any event, provide Grantor
with satisfactory confirmation of renewal coverage by the renewal date.  Grantor
shall also require all contractors working at the Project Location, including
the selected builder, to provide insurance with limits to be agreed to by the
Grantor, naming Grantor and FSMC as additional insured on all liability
policies.

 

 

(b)

In the event that the Grantee fails to maintain the insurance required hereby,
the Grantee shall, on demand, obtain such insurance within 2 business days.  If
Grantee fails to obtain such insurance within 2 business days after such demand,
Grantor may obtain such insurance and pay the premiums therefor and the Grantee
shall, on demand, reimburse the Grantor for any insurance premiums paid,
together with interest thereon computed at the highest rate per annum allowable
under New York State law.

 

 

(c)

The Grantee will not take any action, or knowingly permit any condition to
exist, with respect to the Project Location which may, in any manner, partially
or wholly invalidate the insurance on the Project Location required hereby.

 

13.

Survival of Provisions

 

It is agreed that: (a) the provisions of Sections 6, 8(g), (j) and (l) and 9,
11, 12, 13, 14, 15, 16, 17, 18, 21 and 22 (except insofar as any of the
aforesaid Sections have been waived in accordance with the terms of Exhibit I to
this Agreement) shall survive the expiration or early termination of this
Agreement; and (b) such expiration or early termination shall not serve to
limit, alter or modify any of the Grantee’s obligations or responsibilities
under the aforesaid Sections, and/or ESD’s rights under such Sections,
referenced in subsection (a) of this Section 13 of this Agreement.  It is
further agreed, moreover, that notwithstanding the expiration or early
termination of this Agreement, ESD shall nevertheless retain the right to
pursue, through and until the expiration of any applicable period of limitations
established under the statutory or common law of the State of New York, any
claim or claims arising

ESD Capital Grant Disbursement Agreement Terms & Conditions – Page 8

--------------------------------------------------------------------------------

 

from any Section of this Agreement, including but not limited to the above
referenced Sections 6, 8(g), (j) and (l) and 9, 11, 12, 13, 14, 15, 16, 17, 18,
21 and 22 of this Agreement.

 

14.

Notices

 

 

(a)

All notices, demands, requests or other communications permitted or required
hereunder shall be in writing and shall be transmitted either:

 

(i)

via certified or registered United States mail, return receipt requested;

 

(ii)

by facsimile transmission;

 

(iii)

by personal delivery;

 

(iv)

by expedited delivery service; or

 

(v)

by e-mail.

 

Such notices shall be addressed as follows or to such different addresses as the
parties may from time-to-time designate:

 

Empire State Development

 

Name:

Ms. Jean Williams

 

Title:

Senior Project Manager

 

Address:

95 Perry Street, Suite 500, Buffalo, NY 14203-3030

 

Telephone Number:

(716) 846-8243

 

E-Mail Address:

jean.williams@esd.ny.gov

 

With a copy to:

 

 

Title:

General Counsel

 

Address:

633 Third Avenue, 34th Floor, New York, NY 10017

 

Telephone Number:

(212) 803-3750

 

Facsimile Number:

(212) 803-3975

 

Athenex, Inc.

 

Name:

Ms. Teresa Bair

 

Title:

VP Corporate Development & Legal Affairs

 

Address:

1001 Main Street, Suite 600, Buffalo, NY 14203

 

Telephone Number:

(716) 427-2868

 

E-Mail Address:

tbair@athenex.com

 

 

(b)

Any such notice shall be deemed to have been given either at the time of
personal delivery or, in the case of expedited delivery service or certified or
registered United States mail, as of the date of mailing to the address provided
herein, or in the case of facsimile transmission or email, upon receipt of a
record, by the sender, that such a transmission has been completed.

ESD Capital Grant Disbursement Agreement Terms & Conditions – Page 9

--------------------------------------------------------------------------------

 

 

 

(c)

The parties may, from time to time, specify any new or different address in the
United States as their address for purpose of receiving notice under this
Agreement by giving fifteen (15) days written notice to the other party sent in
accordance herewith.  The parties agree to mutually designate individuals as
their respective representatives for the purposes of receiving notices under
this Agreement.  Additional individuals may be designated in writing by the
parties for purposes of implementation and administration/billing, resolving
issues and problems and/or for dispute resolution.

 

15.

No Assignment

 

The Grantee may not assign or transfer this Agreement or any of its rights
hereunder without the advance written consent of ESD.

 

16.

No Waiver

 

No waiver of either party’s rights arising under this Agreement, or any other
source, can occur unless such waiver shall be in writing and signed by such
party and such written document manifests a clear and unequivocal intent by such
party to waive its contractual or other legal rights.  The term "waiver" as
used herein is a term of art as used in the legal profession.  Neither party
may  be estopped from asserting any of its legal rights, including but not
limited to its rights under this agreement, unless such party has signed a
written document that clearly and unequivocally states that the other party may
detrimentally rely upon the terms of such written document.  Absent such written
document, there shall be no estoppel against such party and the other party’s
alleged detrimental reliance shall be deemed to be unreasonable.  The term
"estoppel" is used herein is a term of art as used in the legal profession. 

 

17.

Integration/Modification

 

This Agreement and the Alliance Agreement contain the entire agreement of the
parties with respect to the subject matter hereof and, together with the
Alliance Agreement, supersedes all prior oral or written agreements or
statements relating to such subject matter. In addition, this Agreement may be
modified only by a written instrument executed by the party against whom
enforcement of such modification is sought.

 

18.

Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.  This Agreement shall be construed without the aid of any
presumption or other rule of law regarding construction against the party
drafting this Agreement or any part of it.  In case any one or more of the
provisions of this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof and this Agreement shall be
construed as if such provision(s) had never been contained herein.  In the event
of a conflict

ESD Capital Grant Disbursement Agreement Terms & Conditions – Page 10

--------------------------------------------------------------------------------

 

between the Directors’ materials attached hereto as Exhibit A and any other term
or condition of this Agreement, then the term or condition of this Agreement
shall govern.

 

19.

Confidentiality of Information

 

Information contained in reports made to ESD or otherwise obtained by ESD
relating to trade secrets, operations and commercial or financial information,
including but not limited to the nature, amount or source of income, profits,
losses, financial condition, marketing plans, manufacturing processes,
production costs, productivity rates, or customer lists, provided that such
information is clearly marked “Confidential” by the Grantee, will be kept
confidential by ESD, to the extent such information is determined by ESD to be
exempt from public disclosure under the Freedom of Information Law and not
otherwise required by law to be disclosed.  Notwithstanding the foregoing, ESD
will not be liable for any information disclosed, in ESD’s sole discretion,
pursuant to the Freedom of Information Law or other applicable law, or which ESD
is required to disclose pursuant to legal process.

 

20.

Special Provisions

 

The Grantee shall comply with the special provisions, if any, set forth in
Exhibit I.

 

21.

Litigation Costs

 

If any action or proceeding is commenced to enforce and/or involves the
enforcement of the terms and conditions of this Agreement, each party will pay
its own costs and fees, including, without limitation, its attorneys’ fees.  

 

22. Waiver

 

The Grantee knowingly and expressly waives the right to a trial by jury under
the terms of this Agreement.

 

ESD Capital Grant Disbursement Agreement Terms & Conditions – Page 11

--------------------------------------------------------------------------------

 

Athenex Capital, Project Number AB127

 

This agreement is entered into as of the latest date written below:

 

NEW YORK STATE URBAN DEVELOPMENT CORPORATION

d/b/a EMPIRE STATE DEVELOPMENT

 

/s/ Illegible for E. Lee

(Signature) Edwin Lee,
Vice President, Loans and Grants

 

8/30/17

(date)

 

Athenex, Inc.

 

/s/ Johnson Yiu-Nam Lau

(Signature)

 

Johnson Yiu-Nam Lau, CEO

(Printed name and title)

 

9/4/17

(date)

 

Rev. 03/29/2017

 

 

 

 

--------------------------------------------------------------------------------

 

ESD CAPITAL GRANT DISBURSEMENT AGREEMENT EXHIBITS

 

EXHIBIT A

General Project Plan

 

EXHIBIT B

Report

 

EXHIBIT C

Employment Goals & Recapture Terms

 

EXHIBIT D

Opinion of Counsel

 

EXHIBIT E

Disbursement Terms

 

EXHIBIT F

Payment Requisition Form

 

EXHIBIT F-1

Grant Utilization Request Form

 

EXHIBIT F-2

Financial Condition Documentation

 

EXHIBIT F-3

Project Cost Documentation

 

EXHIBIT F-4

Equity and Total Project Cost Expenditure Documentation

 

EXHIBIT G

Non-Discrimination and Contractor & Supplier Diversity – Requirements and
Procedures

 

EXHIBIT G-1

M/WBE Participation / Equal Opportunity Policy Statement

 

EXHIBIT G-2

Staffing Plan

 

EXHIBIT G-3

Workforce Employment Utilization Report

 

EXHIBIT G-4

M/WBE Utilization Plan

 

EXHIBIT G-5

Waiver Request Form

 

EXHIBIT G-6

M/WBE Contractor Compliance and Payment Report

 

EXHIBIT H

Employment Reporting Form (With Company’s NYS Form 45 Attached)

 

EXHIBIT I

Special Provisions

 

Exhibit I-1

ESD Investment Regulations

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A: GENERAL PROJECT PLAN

 

 

See Materials Attached

 

 

--------------------------------------------------------------------------------

 

C. Athenex Capital (AB127)

April 17, 2017

 

General Project Plan

 

Grantee:

Athenex, Inc. ("Athenex" or the "Company")

ESD Investment:

A grant of up to $200 million to be used for design/build costs of a new
production facility pursuant to an Agreement For Medical Technology Research,
Development, Innovation, and Commercialization Alliance between Athenex, Inc.
(formerly known as Kinex Pharmaceuticals, Inc.) and Fort Schuyler Management
Company, dated May 21,2015, as amended ("Agreement"). To the extent the
construction of the facility is less than $200 million, under the Agreement,
remaining ESD funds may be used for the purchase of machinery and equipment.

Project Location:

3178 Lakeshore Drive East, Dunkirk, NY, Chautauqua County

Proposed Project:

Establishment of new production facility in Western New York

Project Type:

Business expansion

Regional Council:

The Western New York ("WNY") Regional Economic Development Council oversees the
implementation of the Buffalo Billion Investment Development Plan. This project
is part of Governor Andrew M. Cuomo's Buffalo Billion Initiative to promote
advanced technology, manufacturing and smart growth; increase highly-skilled
jobs; and maintain and attract young people to the WNY Region.

Employment:

Initial employment at time of application to ESD: 0 Current employment
level:                      0 Projected employment by the fifth year of
Manufacturing Facility operation following Manufacturing Facility
Completion:                  450

Background:

 

Industry-

Biopharmaceutical

Company History -      Based in Buffalo, New York, Athenex was formed in 2003
and has been funded from inception by approximately $200 million in private
financings.

Athenex is a global biopharmaceutical company dedicated to the discovery,
development and commercialization of novel therapies for the treatment of
cancer. The Company's mission is to improve the lives of cancer patients by
creating more effective, safer and tolerable treatments. Athenex has generated
its clinical product candidates through its

 

 

 

 

--------------------------------------------------------------------------------

Athenex Capital (AB127)

April 17, 207

 

 

Orascovery and Src Kinase Inhibition research platforms, which are based on the
company's understanding of human absorption biology and novel approaches to
inhibiting kinase activity, respectively. Athenex believes that its ability to
overcome the challenges of oral delivery of chemotherapy and limitations
associated with IV delivery, via the company's P-gp inhibitor, offers
significant potential benefits to patient outcomes by allowing patients to stay
on therapy longer and extending the potential opportunities to combine with
other agents, including targeted and immunotherapies that would otherwise be too
toxic in combination with IV chemotherapy.

Athenex has assembled a leadership team and has established global operations in
the U.S. and China across the pharmaceutical value chain to execute its mission
to become a global leader in bringing innovative cancer treatments to the market
and improve health outcomes.

The Company has a business model positioned to capture value by creating
opportunities through multiple levers for growth. The company has built a
commercial sales and marketing infrastructure in the U.S. and intends to
continue to further build out this segment. Athenex expects this segment to
start selling existing in-licensed therapeutically related oncology products in
2017 as a means of funding commercial infrastructure.

Athenex believes internalization of its supply chain is uniquely suited to
execute in both the U.S. and China, two of the world's largest pharmaceutical
markets. Athenex intends to utilize cGMP manufacturing facilities in New York
State and China as a mechanism to access the U.S. and China markets and minimize
supply disruptions. Athenex intends to manufacture certain of its proprietary
drugs and its partnered drugs commercialized around the world.

The Company has acquired three businesses in the past several years: (1) in
September

2014,the company acquired QuaDPharma, LLC, now known as Athenex Pharma
Solutions, LLC, which provides cGMP manufacturing, packaging and laboratory
services; (2) in June

2015,Athenex acquired Polymed Therapeutics, Inc. and Chongqing Taihao
Pharmaceutical Co Ltd, collectively Polymed. Polymed markets and sells API and
medical devices throughout the world. Through its cGMP facility in Chongqing,
China, Polymed manufactures API and conducts research and development of novel
drugs and therapies; and (3) in July 2015, Athenex acquired Comprehensive Drug
Enterprises Limited in Hong Kong, which primarily performs research and
development activities.

 

--------------------------------------------------------------------------------

Athenex Capital (AB127)

April 17, 207

 

 

Athenex's Commercial Platform currently markets API produced by its Global
Supply Chain Platform, including 14 products in the specialty and generic market
segment in the U.S. and products under Section 503B of the Food, Drug and
Cosmetics Act, through the Company's compounding pharmacy facility in Newstead,
NY.

Ownership - Privately owned

 

Market-

Pharmaceuticalindustry

ESP Involvement - In February 2016, Governor Cuomo announced a major
public-private partnership with Athenex in accordance with an agreement between
Athenex (then known as Kjnex Pharmaceuticals, Inc.) and Fort Schuyler Management
Company ("FSMC"), entitled Agreement for Medical Technology Research,
Development, Innovation, and Commercialization Alliance, dated May 21, 2015, as
amended ("Agreement"). This public-private partnership includes $225 million in
state funding for the establishment of a North American corporate headquarters
and innovation center in Buffalo ($25 million) and for the construction of a
pharmaceutical manufacturing facility in Dunkirk ($200 million).

FSMC is a SUNY Poly affiliated, private, not-for-profit, 501(c)(3) corporation
that develops, constructs and manages world-class research, development and
commercialization facilities to enable public-private partnerships.

The first part of the grant under the Agreement, in the amount of $25 million,
was funded from the Buffalo Billion Initiative for the establishment of
Athenex's North American corporate headquarters in Buffalo. ESD Directors
approved the funding on February 18, 2016; the funding is currently being
utilized for the construction, fit-up and equipping of office and research and
development lab space in the 51,000-square-foot 6th floor of the
newly-constructed Conventus Building on the Buffalo Niagara Medical Campus. The
office space was complete in late fall 2016; the research and development
component is nearing completion. FSMC will own the facility improvements, as
well as the furniture, fixtures, machinery and equipment it purchased; the
Company is currently occupying the space under a long-term lease. Any moneys
remaining from the $25 million headquarters will be invested in the Dunkirk
manufacturing project. That amount is presently anticipated to be less than $1
million.

The current grant under the Agreement, in the amount of $200 million, is part of
a special appropriation for Chautauqua and Erie County High Technology
Manufacturing, New York State ("NYS"), and is for the construction of a +/-
315,000-square-foot state-of-the-art pharmaceutical manufacturing facility.
Athenex will use this facility to manufacture sterile high potency oncology
drugs in a specialized, controlled environment for shipment around the world.
These drugs are some of the most important oncology drugs globally for patients
suffering from cancer.

 

--------------------------------------------------------------------------------

Athenex Capital (AB127)

April 17, 207

 

 

Under the Agreement, FSMC will retain ownership of the facility and the
equipment purchased with grant moneys. Athenex is entitled to lease the facility
and all equipment for an initial 10-year term, and Athenex may extend the lease
for an additional 10-year term. Athenex is responsible for all operating costs
and expenses for the facility. In exchange, pursuant to the Agreement, Athenex
has committed to spending $1.52 billion on operational expenses in its first
10-year term in the facility, and an additional $1.5 billion on operational
expenses if the term of the lease is extended for a second 10-year term. Athenex
has also committed to hiring 450 employees within the first 5 years of
Manufacturing Facility operation following Manufacturing Facility Completion.

 

The total NYS investment for both projects under the Agreement will not exceed
$225 million, and the combined projects are expected to yield a $1.62 billion
investment by Athenex over the ten years following completion of the projects.

Past ESP Support - Funding for the past five years to the Grantee (through
FSMC), totaling $25 million, is summarized in the following chart.

 

Program

Project #

Amount

Date Start (ESD Directors' Approval date)

Date End
(Project Completion: Contract Expiration)

Purpose

Buffalo Regional Innovative Cluster

AA725

$25,000,000

February 18, 2016

Ten years from Manufacturing Facility Completion

Capital - Athenex's Buffalo Headquarters

 

The Project:

Completion - Construction Completion: December 2019
                        Operational Facility: June 2021

 

Activity - Under the terms of the Agreement, the Company will construct a +/-
.315,000-square- foot state-of-the-art pharmaceutical manufacturing facility to
include production support, engineering support, enhanced warehousing, local
administrative offices, conference rooms and personnel welfare areas. The
project also involves the purchase and installation of new machinery and
equipment.

 

The land and improvements will be owned by Fort Schuyler Management Corporation
or another entity as designated by BSD. Machinery and equipment purchased with
funds provided by BSD will be owned by FSMC or another entity as designated by
BSD. The land, improvements and machinery and equipment will be leased to the
Company in accordance with the terms of the Agreement.

 

The Company paid for and acquired the 33.6-acre site in June 2016 and
transferred ownership of the land to FSMC pursuant to an amendment to the
Agreement. The land, improvements, and machinery and equipment, to the extent
such M&E is purchased with grant funds, will be owned by FSMC, or another entity
as designated by BSD, and will be leased to the Company in accordance with the
Agreement.

 

--------------------------------------------------------------------------------

Athenex Capital (AB127)

April 17, 207

 

 

 

Provided FSMC performs its obligations under the Agreement and following
Manufacturing Facility Completion, the Company commits to invest and spend $1.52
billion in the Manufacturing Operation and an additional $1.5 billion over a
subsequent ten (10) year period in the event the ten year term is renewed.

 

Results - Under the Agreement, the Company will employ 450 permanent employees
at the Project Location by the fifth year of Manufacturing Facility operation
following Manufacturing . Facility Completion as those terms are defined, and as
is further specified, in the Agreement. Of the 450 new permanent jobs, at least
300 jobs will be created over the first 2.5 years of the Manufacturing Facility
operation following the Manufacturing Facility Completion.

 

In addition to the state-of-the-art production facility, the Company is also
creating a new North American Headquarters on the Buffalo Niagara Medical
Campus, further establishing the Western New York region as an important area
for the Company and for the biopharmaceutical industry.

Upon completion of the project, the Grantee will furnish a final report
describing the impact and effectiveness of the project.

 

Financing Uses

Amount

Financing Sources

Amount

Percent

Design/Build

$178,892,601

ESD Grant

$200,000,000

12%

Machinery & Equipment

29,250,000

Company Equity

1,528,142,601

88%

Facility/Operational Costs over ten (10) years

1,520,000,000

 

 

 

Total Project Costs

$1,728,142,601

Total Project Financing

$1,728,142,601

100%

 

Grantee Contact -

Teresa Bair

VP Corporate Development & Legal Affairs

1001 Main Street, Suite 600

Buffalo, New York 14203

Phone: (716) 427-2868

 

 

Project Team -

Origination

Project Management

Legal

Contractor & Supplier Diversity Design & Construction

Environmental

Christopher Schoepflin Jean Williams Stephen Gawlik Geraldine Ford Dennis Conroy

Soo Kang

 

--------------------------------------------------------------------------------

Athenex Capital (AB127)

April 17, 207

 

 

 

Financial Terms and Conditions:

 

 

1.

The Company will comply with the Agreement.

 

2.

Up to $200 million plus any additional funds available from the $25 million
headquarters project, will be deposited incrementally into an account (the
"Imprest Account") at a bank mutually acceptable to ESD (as set forth in writing
by ESD) and the Grantee. Funds in the Imprest Account, from the time of deposit
and until disbursed from such account in accordance with terms approved by the
ESD Directors, will be invested in accordance with ESD's Investment Guidelines.
Funds from the Imprest Account will be used in furtherance of the Agreement. ESD
shall be provided with copies of all account statements and reports in
accordance with the reporting requirement. Interest earned on the funds
deposited in the Imprest Account must be returned to ESD quarterly.

 

3.

Funds will be deposited in the Imprest Account as an advance upon ESD's receipt
of an invoice and other documentation as ESD reasonably requires. The Grantee
may, no more frequently than monthly, seek authorization to release funds from
the Imprest Account to pay for invoices due and payable during the course of
site and infrastructure development and facility construction, in compliance
with ESD Design and Construction Requirements, assuming all project approvals
have been completed and funds are available. Each subsequent disbursement
request from the Imprest Account will include the current month's invoices and
proof of payment for invoices submitted for the previous month. Payments will be
made upon presentation to ESD of an invoice and such other documentation,
including but not limited to standard industry AIA documentation and compliance
with protocols adopted in accordance with recommendations by Guidepost Solutions
as ESD may reasonably require. In no event shall ESD's or Guidepost Solutions'
review unreasonably delay the progress of the project and/or timely payment of
contractors.

 

4.

All disbursements must be requested during the term of the Agreement.

 

5.

The Grantee will report annually on Operational Costs and, within ten years of
Manufacturing Facility Completion. The Grantee will document $1.52 Billion in
operational and facility costs in accordance with the Agreement.

 

 

6.

In partial consideration for the making of the Grant, and pursuant to the
Agreement, the Grantee will employ 450 new permanent employees at the Project
Location by the fifth year of Manufacturing Facility operation following
Manufacturing Facility Completion as those terms are defined, and as is further
specified, in the Agreement. Of the 450 new permanent jobs, at least 300 jobs
will be created over the first 2.5 years of the Manufacturing Facility operation
following the Manufacturing Facility Completion.

 

 

--------------------------------------------------------------------------------

Athenex Capital (AB127)

April 17, 207

 

 

 

7.

Grantee Investment Commitment: Provided FSMC performs its obligations under the
Agreement and following Manufacturing Facility Completion, the Company commits
to invest and spend $1.52 billion in the Manufacturing Operation and an
additional $1.5 billion over a subsequent ten (10) year period in the event the
ten year term is renewed.

 

 

8.

The Agreement may be subject to termination if job and investment commitments
are not met by the Company.

 

9.

ESD may reallocate the project funds to another form of assistance, at an amount
no greater than $200 million for this project if ESD and Grantee jointly
determine that the reallocation of the assistance would better serve the needs
of the Grantee and the State of New York. In no event shall the total amount of
any assistance to be so reallocated exceed the total amount of assistance
approved by the Directors.

Statutory Basis - Chautauqua and Erie County High Technology Manufacturing:

The funding was authorized in the 2016-2017 New York State budget and
reappropriated in the 2017-2018 New York State budget. No residential relocation
is required as there are no families or individuals residing on the site.

Design & Construction:

ESD's Design & Construction ("D&C") staff will make periodic site visits, attend
monthly requisition meetings, and review payment requisitions and recommend
payment when its requirements have been met per the Grant Disbursement
Agreement. Prior expenditures must be fully documented per D8iC requirements.

Environmental Review:

ESD, as lead agency, has completed an environmental review of the proposed
project, pursuant to the requirements of the State Environmental Quality Review
Act ("SEQRA") and the implementing regulations of the New York State Department
of Environmental Conservation. This review, which was determined to be a Type I
Action, found that the proposed project would not result in significant adverse
impacts on the Environment.

Therefore, ESD staff recommends that the Directors make a Determination of No
Significant Effect on the Environment.

 

--------------------------------------------------------------------------------

Athenex Capital (AB127)

April 17, 207

 

 

Non-Discrimination and Contractor & Supplier Diversity:

ESD’s Non-Discrimination and Contractor & Supplier Diversity policies will apply
to this Project.

The Grantee shall be required to include minorities and women in any job
opportunities created, to solicit and utilize Minority and Women Business
Enterprise (MWBEs) for any contractual opportunities generated in connection
with the Project and shall be required to use Good Faith Efforts (pursuant to 5
NYCRR §142.8) to achieve an overall MWBE Participation Goal of 30% related to
the total value of ESD’s funding.

ESD's Service-Disabled Veteran-Owned Business ("SDVOB") policies will also apply
to this Project. The Grantee shall be required to solicit and utilize SDVOBs in
the fulfillment of the requirements of this contract. The Grantee must
demonstrate the use of good faith efforts pursuant to 9 NYCRR §252.2 to achieve
a goal of 3% for SDVOB participation.

Attachment: Resolution

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B: REPORTS – DESIGN & CONSTRUCTION REQUIREMENTS

 

See Attached Requirements

 

 

--------------------------------------------------------------------------------

[g201711091137094451848.jpg]

 

EMPIRE STATE DEVELOPMENT TABLE OF CONTENTS

 

 

•

Scheduled Payment Requirements

 

•

Tables of Approval Authority and Facsimile Signature

 

•

Contract Change Order

 

•

Schedule of Change Order

 

•

Summary – Request for Payment

 

•

Request for Payment

 

•

Monthly Project Status Cost Control Report

 

•

Cost Control Instructions

 

•

Contractor’s Affidavit

 

•

List of Subcontractors/Vendor Submitted with Request for Payment

 

•

Contractor’s Receipt and Waiver of Lien

 

•

Subcontractor’s Receipt and Waiver of Lien

 

•

Affidavit and Final Waiver of Claims and Liens and Release of Rights

 

•

Unconditional Waiver and Release

 

•

Consultant’s Code Certification Letter

 

•

Contractor’s Certification of Completed Construction

 

•

Consultant’s Certification of Completed Construction

 

•

Pile Driving Report

 

•

Survey Statement

 

•

Typical Job Sign

 

 

 

--------------------------------------------------------------------------------

[g201711091137094451848.jpg]

 

Requirements for Progress Payment Projects

 

 

 

The following design and construction submissions and review documents shall be
supplied to ESD:

 

Design Phase

 

The Grantee shall furnish:

 

•

Project budget

 

•

Plans & specifications w/description of project scope

 

•

Design phase cost estimates (incl. quantities and unit prices)

 

•

Code and zoning analysis

 

•

Special agency approvals (health, transportation, utility, asbestos etc.)

 

•

Design/Construction Schedule

 

•

Proposed/selected architects/engineers copy of agreement

 

•

Project Status Cost Control – See Attachment

 

•

Table of Approval Authority – See Attachment

 

•

Consultants code certification letter – See Attachment

 

Construction Phase

 

The Grantee shall furnish the following:

 

At the start of construction:

 

•

Copy of the building permit

 

•

Asbestos Free Building Certificate for alterations and demolitions (copy
submitted to municipality)

 

•

Copy of the plans with building department approval stamp

 

•

Construction and CM Agreements    

 

•

Certificates of Insurance

 

•

Current construction schedule

 

•

Trade payment breakdown

 

Scheduled Payment Requirement (4/17)

 

--------------------------------------------------------------------------------

[g201711091137094451848.jpg]

 

During construction:

 

•

Progress schedules and updates

 

•

Minutes of project meetings

 

•

Building Department amendments and approvals

 

•

Proof of expenditures:

Payment Applications and Certificate of Payment

Invoices

Change orders

Partial lien waivers

 

•

Foundation survey (new construction only)

 

•

Architect’s bulletins

 

•

Access to all field inspection and test reports with architect's or engineer's
approvals

 

•

Approved project Status Cost Control Report – (See Attachment)

 

•

Change Issue and Change Order Logs (if change orders are being funded by ESD)

 

•

Access to approved shop drawings

 

•

Payment and performance bonds

 

•

Labor and material bonds

 

•

Progress photos

 

•

Public Projects Protocol Checklist

 

At the completion of construction:

 

•

Final punch lists

 

•

Final Lien Waivers

 

•

Temporary Certificate of  Occupancy (TCO)

 

•

Certificate of Occupancy (CO)

 

•

Contractor's Affidavit and Final Waiver of Claims and Liens and Release of
Rights

 

•

Insurance underwriter’s approval/release of surety

 

•

Contractor's Certifications of Completed Construction ‑ See Attachment

 

•

Consultant's Certification of Completed Construction (for NYC Local Laws and
other specific items of work where certifications are desired) ‑ See Attachment

Scheduled Payment Requirement (4/17)

--------------------------------------------------------------------------------

[g201711091137094451848.jpg]

 

Final survey

 

•

As built drawings (digital format acceptable)

 

•

Access to guarantees & warrantees, operations and maintenance manuals

 

•

Dedication of offsite infrastructure to local municipality

 

•

Applicable regulatory agency/authority approval

 

Inspections

 

 

•

ESD will inspect throughout the construction phase until final completion.

 

Provisions for ESD Field Representative

 

The Grantee/Developer/Contractor shall provide an appropriate space at the job
site with a desk, telephone, computer with internet and project website access,
plan table, file cabinet, heat and air conditioning satisfactory to ESD.

 

Scheduled Payment Requirement (4/17)

--------------------------------------------------------------------------------

[g201711091137094451848.jpg]

 

(Name of Project)

 

Table of Approval Authority and Facsimile Signature

 

(Owner)

 

Name/Title/Firm

Facsimile Signature

Initials

Documents Requiring Approval

Approval Auth

($ Limit)

(Examples)

 

 

(See (A) below for Examples)

 

 

 

 

 

 

Director

 

 

 

 

Design and Construction

 

 

 

 

 

 

 

 

 

Sr. Vice-President

 

 

 

 

Facilities Administration

 

 

 

 

 

 

 

 

 

Sr. Vice-President

 

 

 

 

Business and Finance

 

 

 

 

 

The above individuals have been delegated authority as stated, in accordance
with a meeting of the Board of Directors on                       .

 

 

 

 

 

Secretary

 

 

(A)

Examples of Documents Requiring Approval

 

(1)

Payment Requisitions

 

(2)

Change Orders

 

(3)

Owner Agreements

 

(4)

Contracts

Attachment E 1-4 06/16

--------------------------------------------------------------------------------

[g201711091137094451848.jpg]

 

(Name of Project)

 

Table of Approval Authority and Facsimile Signature

 

(Construction Management Firm)

 

Name/Title/Firm

Facsimile Signature

Initials

Documents Requiring Approval

Approval Auth

($ Limit)

(Examples)

 

 

(See (A) below for Examples)

 

 

 

 

 

 

Construction Manager

 

 

 

 

 

 

 

 

 

Project Manager

 

 

 

 

 

 

 

 

 

Controller

 

 

 

 

 

 

 

 

 

President

 

 

 

 

 

The above individuals have been delegated authority as stated, in accordance
with a meeting of the Board of Directors on                       .

 

 

 

 

 

Secretary

 

 

(A)

Examples of Documents Requiring Approval

 

(1)

Construction Payment Requisitions

 

(2)

Change Orders

 

(3)

Subcontracts

 

(4)

Owner Agreements

 

(4)

Contracts

Attachment E 1-4 06/16

--------------------------------------------------------------------------------

[g201711091137094451848.jpg]

 

(Name of Project)

 

Table of Approval Authority and Facsimile Signature

 

(Contractor)

 

Name/Title/Firm

Facsimile Signature

Initials

Documents Requiring Approval

Approval Auth

($ Limit)

(Examples)

 

 

(See (A) below for Examples)

 

 

 

 

 

 

Construction Superintendent

 

 

 

 

 

 

 

 

 

Controller

 

 

 

 

 

 

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

President

 

 

 

 

 

The above individuals have been delegated authority as stated, in accordance
with a meeting of the Board of Directors on                       .

 

 

 

 

 

Secretary

 

 

(A)

Examples of Documents Requiring Approval

 

(1)

Construction Payment Requisitions

 

(2)

Change Orders

 

(3)

Purchase Orders

 

(4)

Owner Agreements

 

(5)

Contracts

 

Attachment E 1-4 06/16

--------------------------------------------------------------------------------

[g201711091137094451848.jpg]

 

(Name of Project)

 

Table of Approval Authority and Facsimile Signature

 

(Architect)

 

Name/Title/Firm

Facsimile Signature

Initials

Documents Requiring Approval

Approval Auth

($ Limit)

(Examples)

 

 

(See (A) below for Examples)

 

 

 

 

 

 

Partner-in-Charge

 

 

 

 

 

 

 

 

 

Principal

 

 

 

 

 

 

 

 

 

Controller

 

 

 

 

 

The above individuals have been delegated authority as stated, by agreement of
the Partnership on                       .

 

 

 

 

 

(A)

Examples of Documents Requiring Approval

 

(1)

Construction Payment Requisitions

 

(2)

Change Orders

 

(3)

Architect Invoices

 

(4)

Architect/Consultant Contracts

 

 

Attachment E 1-4 06/16

--------------------------------------------------------------------------------

[g201711091137094451848.jpg]

 

Summary - Request for Payment

 

Project

 

Requisition No.

 

 

 

 

 

 

Name & Address of Contractor

 

 

Project No.

 

 

 

 

 

 

 

 

Contract No.

 

 

Requisition Amount

Original Contract

 

 

Approved Change Orders

 

 

Extras

 

 

Credits

 

 

Net Change (Add-Deduct)

 

 

Adjusted Contract

 

 

Work Completed To Date

On Contract

 

 

By Change Order Extras

 

 

By Change Order Credits

 

 

Net Change (Add-Deduct)

 

 

Total Work Completed To Date

 

 

Amount Earned To Date

 

 

Less % Retainer

 

 

Amount Due To Date

 

 

Less Previous Payments

Contract

 

 

Other (Explain Below)

 

 

Payment Due This Estimate

 

 

Remarks:

 

The following items are included in this Request for Payment:

 

□

Summary - Request for Payment

□

Schedules of Change Order

□

Request for Payment

□

Contractor's Receipt and Waiver of Lien

Subcontractors' Receipt and Waiver of

□

Contractor Affidavit

□

Lien (if Applicable)

□

List of Subcontractors

 

 

 

 

 

--------------------------------------------------------------------------------

[g201711091137094451848.jpg]

 

 

New York State Urban Development Corporation

d/b/a Empire State Development

 

Request for Payment

 

Project

 

Requisition No.

 

 

 

 

 

 

Name & Address of Contractor

 

 

Project No.

 

 

 

 

 

 

 

 

Contract No.

 

 

In accordance with the provisions of the Construction Contract/Letter Agreement
dated         and Contractor's cost breakdown (schedule of values) attached
thereto,

this requisition is submitted for the smount of $      due for work performed up
to the       day of       and as itemized below by the trades listed in the cost
breakdown.

 

 

Contractor (Signature)                              

Date                                         

 

--------------------------------------------------------------------------------

[g201711091137094451848.jpg]

 

 

 

 

Trade Item Total

Amounts Completed To Date

Amounts all Previous

%

 

Trade Item

Amount

Material

Labor

Total

Requisitions

Amount This Requisition

Compl

1

 

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

 

5

 

 

 

 

 

 

 

 

6

 

 

 

 

 

 

 

 

7

 

 

 

 

 

 

 

 

8

 

 

 

 

 

 

 

 

9

 

 

 

 

 

 

 

 

10

 

 

 

 

 

 

 

 

11

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

Less (   )% Retainer Line

   (32)

 

 

 

 

 

 

 

 

Totals

 

 

 

 

 

 

 

 

Progress              □ Satisfactory               □ Unsatisfactory (If
unsatisfactory, attach memo of explaination

 

Construction is         % Completed.

I certify that I have checked and verified the above application for payment and
that to the best of knowledge and belief: (1) It is true and correct statement
of work

 

 

 

 

 

Architect

Date

 

Date

 

 

 

 

Approved:

 

 

 

 

ESD Construction Project Manager

Date

ESD Construction Cost Estimator

Date

 

 

 

 

105b-(6/16)

 

 

Date

 

 

--------------------------------------------------------------------------------

[g201711091137094451848.jpg]

 

 

MONTHLY PROJECT STATUS COST CONTROL REPORT

 

 

 

 

As of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Project)

 

 

 

 

 

 

 

Total Project Cost:

 

Project Number:

 

Contract Completion Date:

 

Estimated Completion Date:

 

Actual Completion Date:

 

FULL COST REPORT SHALL HAVE ONE PAGE

 

 

 

 

 

 

 

 

 

 

 

FOR PROJECT TOTAL COST AND ADDITONAL PAGES

(1)

(2)

(3)

(4)

(5)

(6)

(7)

(8)

(9)

(10)

 

FOR EACH FUNDING SOURCE, INCLUDING ESDC.

 

 

 

(2+3)

 

 

(5+6)

 

 

 

 

 

 

 

 

 

 

INVOICED

PROJECTED COST

 

 

Description

Conctract/ Consultant

Budget (Date)

Original Contact/ Commitments*

Cumulative Approved C.O.'s/Amend

Revised Contract Commitments*

Prior Month Thru _________

This Month (Date)

Total To Date

Balance To Be Completed

Total Estimated Cost

(Over/Under) Budget

% Complete

(Sample Line Items Only - Use Additonal Sheet if Required)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

● Design

 

 

 

 

 

 

 

 

 

 

 

 

     A/E Fees

 

 

 

 

 

 

 

 

 

 

 

 

     Reimb. & Extra Services

 

 

 

 

 

 

 

 

 

 

 

 

     Other (List each item)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

● Related Design & Construction

 

 

 

 

 

 

 

 

 

 

 

 

     Cost

 

 

 

 

 

 

 

 

 

 

 

 

          Borings & Soils

 

 

 

 

 

 

 

 

 

 

 

 

          Environmental

 

 

 

 

 

 

 

 

 

 

 

 

          Survey

 

 

 

 

 

 

 

 

 

 

 

 

         Special Consultants (List)

 

 

 

 

 

 

 

 

 

 

 

 

         Other (List)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

● Testing & Inspection

 

 

 

 

 

 

 

 

 

 

 

 

     Soils/Foundation

 

 

 

 

 

 

 

 

 

 

 

 

     Other (List)

 

 

 

 

 

 

 

 

 

 

 

 

● SUBTOTAL SOFT COSTS

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

[g201711091137094451848.jpg]

 

● Construction

 

 

 

 

 

 

 

 

 

 

 

 

     General Contract

 

 

 

 

 

 

 

 

 

 

 

 

     Other Items (List each item)

 

 

 

 

 

 

 

 

 

 

 

 

● SUBTOTAL Excluding Contingency

 

 

 

 

 

 

 

 

 

 

 

 

● Construction Contingency

 

 

 

 

 

 

 

 

 

 

 

 

● SUBTOTAL HARD COSTS

 

 

 

 

 

 

 

 

 

 

 

 

● Project Contingency

 

 

 

 

 

 

 

 

 

 

 

 

● TOTAL PROJECT COST

 

 

 

 

 

 

 

 

 

 

 

 

*Asterisk Commited Items not yet under formal contract

 

 

 

 

 

 

 

 

 

 

 

 

Prepared By:

 

 

Date:

 

 

Approved By:

 

 

Date:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

[g201711091137151541848.jpg]

 

Monthly Project Status Cost Control Report Instructions

 

ESDC requires that a Monthly Cost Control Report be submitted on all projects
funded during construction.  This also includes projects in the planning stage
which will be funded during construction.

 

The Cost Report is a management tool for tracking latest costs for all line
items against the Budget.  On a monthly basis, it keeps the Developer and ESDC
informed, and highlights construction cost status, potential problems and
variances.

 

The attached sample Monthly Project Status Cost Control Report illustrates how
costs should be listed and separated by line item, for soft costs/other items
and construction.

 

Several items in the form should be highlighted:

Column 1 ‑       Budget ‑‑ This is the budget approved by the Developer and
ESDC.  Once approved, this column should not be changed.

Contingency

The Construction Contingency shown in "Budget" (Column 1) should not be
changed.  As the contingency is used up and allocated to various line items, the
balance should be shown in the line item for Construction Contingency, under
"Total Estimated Cost" (Column 9).

 

Column 2 ‑    "Original Contract/Commitments" ‑‑ List approved contracts; also,
firm commitments not yet under contract should be listed, and marked with an
asterisk.

 

Column 3 ‑    "Cumulative Approved Change Orders/Amendments" ‑‑ List only items
approved by ESDC.

 

Column 4 ‑    "Revised Contract/Commitments" ‑‑ Self explanatory.

 

Column 5 ‑    "Invoiced Prior Months Thru" ‑‑ Self explanatory.

 

Column 6 ‑    Invoiced "This Month" ‑‑ Self explanatory.

 

Column 7 ‑    Invoiced "To Date" ‑‑ Self explanatory.

 

Column 8 ‑    "Balance to be Completed" ‑‑ Subtract "Revised
Contract/Commitments" (Col 9) from Total Invoiced to Date (Col 7).

 

Column 9 ‑    "Total Estimated Cost" ‑‑ This is Projected Cost for the project
‑‑ Add "Invoiced To Date" (Col 7) and "Balance to be Completed" (Col 8).

 

Column 10 ‑    "(Over/Under) Budget" ‑‑ Subtract "Total Estimated Project Cost"
(Col 9) from "Budget"

 

 

Attachment D-1 (6/16)

--------------------------------------------------------------------------------

 

 

[g201711091137151781849.jpg]

 

ESD Project No.:                 

 

 

New York State Urban Development Corporation

d/b/a Empire State Development

Design and Construction Department

 

CONTRACTOR’S AFFIDAVIT

 

STATE OF NEW YORK

)

 

 

)  ss.:

 

COUNTY OF

)

 

 

                                                                                              ,
being first duly sworn, deposes and says:

 

I,                                        , am the                             
of                                              (the “Contractor”), a
[corporation; limited liability company; limited partnership] organized and
existing under the laws of the State of New York, having its principal offices
at
                                                                                            .

That the Contractor is the general contractor for
                                                                                            
(the “Project”) pursuant to a construction contract dated the day
of                   , 20  (the Construction Agreement”) between the Contractor
and
                                                                                            
(the “Owner”).

 

That the Contractor has received all payments due it under the Construction
Agreement as of Requisition No.                    , dated the
                    day of                    , 20       .

 

That the Contractor has to the date hereof performed all its obligations
pursuant to the Construction Agreement and has paid to its subcontractors and
vendors the amounts due to them for the work performed and the materials
furnished by each of them in connection with the Construction Agreement, for
amounts up to and including Requisition No.        .

 

That annexed hereto as “Attachment 1” is a list of all subcontractors and
vendors who have performed work and labor or furnished materials and equipment
in connection with the Construction Agreement. If none, state “None.”

 

Contractor:

 

 

 

Name:

 

Title:

 

 

Sworn to before me this          day of                                 ,
20        .

 

 

 

 

 

Notary Public

My commission expires:              

 

 

Project

 

Requisition No.

 

 

 

 

 

 

Name & Address of Contractor

 

 

Project No.

 

 

 

 

 

 

 

 

Contract No.

 

 

DC-105c (3/016)

--------------------------------------------------------------------------------

 

[g201711091137152121850.jpg]

 

LIST OF SUBCONTRACTORS/VENDOR SUBMITTED WITH REQUEST FOR PAYMENT

 

The following Subcontractors/Vendors are included for payment with this
requisition:

 

Trade

Subcontractor or Vendor

Amount of Subcontract

 

 

 

 

Attachment A – 02/15

--------------------------------------------------------------------------------

 

 

[g201711091137152221851.jpg]

 

ESD Project No.:                 

ESD Requisition No.:               

 

 

CONTRACTOR’S RECEIPT AND WAIVER OF LIEN

 

State of New York

)

 

 

)  ss.:

 

County of

)

 

 

                             (“Contractor”), in connection with the construction
of a project of the New York State Urban Development Corporation d/b/a Empire
State Development (“ESD”) known as                    (the “Project”) and the
payment by                     (“Owner”) to Contractor of certain sums
requisitioned by the Contractor pursuant to its Request for Payment No.    dated
           ,         ,20,            (the “Requisition”), DOES HEREBY CERTIFY
AND ACKNOWLEDGE that it has received the cumulative amount of $            ,
representing all sums due and owing to it in accordance with its agreement with
the Owner

dated         ,         ,20    , other than sums, if any, withheld by the Owner
in accordance with such agreement and approved by the Owner and ESD, for work
performed or materials supplied for the Project to the date of           ,     
20    ,  and DOES HEREBY FOREVER RELEASE AND WAIVE for itself, its successor and
assigns any and all rights, claims and demands it has or may have against the
Owner and ESD, including any and all rights which it has or may have pursuant to
the New York Lien Law to file any lien or notice of lien against the Project or
any property of the Owner on account of or deriving from labor performed or
materials furnished for the Project to the date of the previously submitted
requisition dated         ,      20    .

 

IN WITNESS WHEREOF, Contractor has caused this Receipt and Waiver to be duly
executed and the seal of the Contractor to be affixed as of the date of the
Requisition by the undersigned duly authorized officer.

 

Contractor:                                                                                                                                                                                

Name:
                                                                      Title:                                                                                    

 

On the            day of                              , 20   , before me,
            the subscriber personally appeared to me personally known, who being
by me duly sworn, did depose and say that he/she resides at                that
he/she is                                                       
of                        the entity described in and which executed the
foregoing instrument.

 

Notary Public

My commission expires:

 

DC-105g (03/16)

 

--------------------------------------------------------------------------------

 

 

[g201711091137152501852.jpg]

 

ESD Project No.:                 

ESD Requisition No.:               

 

SUBCONTRACTOR’S RECEIPT AND WAIVER OF LIEN

 

State of New York

)

 

 

)  ss.:

 

County of

)

 

 

                            (“Subcontractor”), in connection with the
construction of a project of the New York State Urban Development Corporation
d/b/a Empire State Development (“ESD”) known as                            ,
(the “Project”) and the payment to the Subcontractor by
                            (the “Contractor”) of certain sums requisitioned by
the Contractor pursuant to the Contractor’s Request for Payment No.
                            dated               ,              , 20             
submitted to               (“Owner”), (the “Requisition”), DOES HEREBY CERTIFY
AND ACKNOWLEDGE that it has received the cumulative amount of $             ,
representing all sums due and owing to it in accordance with its agreement with
the Contractor dated                            ,               20             ,
other than sums, if any, withheld by the Contractor in accordance with such
agreement and approved by the Owner and ESD, for work performed or materials
supplied for the Project to the date of              ,
             20             , and DOES HEREBY FOREVER RELEASE AND WAIVE for
itself, its successor and assigns any and all rights, claims and demands it has
or may have against the Owner and ESD, including any and all rights which it has
or may have pursuant to the New York Lien Law to file any lien or notice of lien
against the Project or any property of the Owner on account of or deriving from
labor performed or materials furnished for the Project to the date of the
previously submitted requisition dated              ,              ,
20             .

 

IN WITNESS WHEREOF, Subcontractor has caused this Receipt and Waiver to be duly
executed and the seal of Subcontractor to be affixed as of the date of the
Requisition by the undersigned duly authorized officer.

 

Contractor:

 

 

 

Name:

 

Title:

 

 

On this                                              day of
                                             , 20    , before me the subscriber
personally appeared                                        to me, personally
known, who being by me duly sworn, did depose and say that he/she resides at   
_________             ___________ that he/she is
                                                                     of
                                     the entity described in and which executed
the foregoing instrument.

 

Notary Public

My commission expires:

 

 

DC-105i (03/16)

 

--------------------------------------------------------------------------------

 

 

[g201711091137152801853.jpg]

 

ESD Project No.                 

ESD Requisition No.                 

 

SUBCONTRACTOR’S AFFIDAVIT, FINAL WAIVER OF CLAIMS AND LIENS, AND RELEASE OF
RIGHTS

 

STATE OF NEW YORK

)

 

 

)  ss.:

 

COUNTY OF

)

 

 

The undersigned, who is the                                         of
                     (the “Subcontractor”) which performed work under a
subcontract with                     _ (“Contractor”) for Project # declares
that its Subcontract with the Contractor is in the total amount of
$                                        , which includes extras and all change
orders to the date hereof.

 

In consideration of the amounts and sums previously received, and the last and
final payment of $                     being full and final payment of the
amount due, the Subcontractor does hereby acknowledge that it has been paid in
full for all work it performed on the Project and that it further hereby
releases _______ (“Owner”) and the New York State Urban Development Corporation
d/b/a Empire State Development (“ESD”) from any and all claims and liens, and
further waives any and all rights to liens upon the premises described below
(which may be more particularly described by an Exhibit “A” attached), and upon
improvements now or hereafter made thereon, and upon the monies or other
considerations due or to become due from the Owner or ESD or from any other
person, firm or corporation, said claims and liens and rights to liens being on
account of labor, services, materials, fixtures or apparatus furnished by or
which may be furnished at any time hereafter by or at the request of the
undersigned.  The premises as to which said claims and liens and rights to liens
are hereby released are identified as follows:

 

Project Name:                                          

Address or Project:                                  

City:                                            County:                                            State:                      

 

The undersigned further represents and warrants that he/she is duly authorized
and empowered to sign and execute this wavier on his/her own behalf and on
behalf of the Subcontractor for which he/she is signing; that Subcontractor has
properly performed all work and furnished all the materials of the specified
quality per plans and specifications and in a good and workmanlike manner, fully
and completely; that Subcontractor has been paid in full for all work it
performed on the Project; that Subcontractor has paid its subcontractors,
vendors and suppliers for all the labor, materials, equipment and services that
Subcontractor has used or been supplied or may hereafter use or be supplied to
the above premises, and that Subcontractor has no outstanding and unpaid payment
applications, invoices, retentions, holdbacks, chargebacks or unbilled work or
materials, as of the date of the aforementioned last and final payment
application of invoice; and that any materials which have been supplied or
incorporated into the above premises were either taken from Subcontractor’s
fully-paid or open stock or were fully paid for and supplied as stated on the
statement accompanying the last and final payment application or invoice.

 

The undersigned further agrees to reimburse and does hold harmless and fully
indemnify Owner, ESD and                      for any losses or expenses should
any such claim, lien, or right to a lien be asserted (by the undersigned or by
any laborer, materialman or subcontractor of the undersigned), including,
without implied limitation, attorneys’ fees incurred in the defense thereof.

 

In addition, for and in consideration of the amounts and sums received, the
Subcontractor hereby waives, releases and relinquishes any and all claims,
rights or causes of action whatsoever the Subcontractor had, has or may have
against the Owner and ESD arising out of or in the course of the work performed
on the above-mentioned project, contract or event.

 

Contractor:

 

 

 

By:

 

Title:

 

 

On this                            day of                   , 20        , before
me the subscriber personally appeared                          to me, personally
known, who being by me duly sworn, did depose and say that he/she resides at
                          that he/she is                                    of
                          the entity described in and which executed the
foregoing instrument.

 

Notary Public

My Commission expires:

 

DC-105i (03/16)

 

--------------------------------------------------------------------------------

 

 

[g201711091137153091854.jpg]

 

ESD Project No.:                 

ESD Requisition No.                 

 

SUBCONTRACTOR’S AFFIDAVIT, CONTINGENT FINAL WAIVER OF CLAIMS AND LIENS, AND
RELEASE OF RIGHTS

 

STATE OF NEW YORK

)

 

 

)  ss.:

 

COUNTY OF

)

 

 

The undersigned, who is the
                                                                         of
                                       (the “Subcontractor”) which performed
work under a subcontract with                                        _
(“Contractor”) for Project # declares that its Subcontract with the Contractor
is in the total amount of $                                                ,
which includes extras and all change orders to the date hereof.

 

In consideration of the amounts and sums previously received, and upon receipt
and payment of the last and final payment of $                             being
full and final payment of the amount due, the Subcontractor does hereby
acknowledge that it has been paid in full for all work it performed on the
Project and that it further hereby releases _______ (“Owner”) and the New York
State Urban Development Corporation d/b/a Empire State Development (“ESD”) from
any and all claims and liens, and further waives any and all rights to liens
upon the premises described below (which may be more particularly described by
an Exhibit “A” attached), and upon improvements now or hereafter made thereon,
and upon the monies or other considerations due or to become due from the Owner
or ESD or from any other person, firm or corporation, said claims and liens and
rights to liens being on account of labor, services, materials, fixtures or
apparatus furnished by or which may be furnished at any time hereafter by or at
the request of the undersigned.  The premises as to which said claims and liens
and rights to liens are hereby released are identified as follows:

 

Project Name:                              

Address or Project:                              

City:                                                            County:                                                            State:                              

 

The undersigned further represents and warrants that he/she is duly authorized
and empowered to sign and execute this wavier on his/her own behalf and on
behalf of the Subcontractor for which he/she is signing; that Subcontractor has
properly performed all work and furnished all the materials of the specified
quality per plans and specifications and in a good and workmanlike manner, fully
and completely; that Subcontractor has been paid in full for all work it
performed on the Project; that Subcontractor has paid its subcontractors,
vendors and suppliers for all the labor, materials, equipment and services that
Subcontractor has used or been supplied or may hereafter use or be supplied to
the above premises, and that Subcontractor has no outstanding and unpaid payment
applications, invoices, retentions, holdbacks, chargebacks or unbilled work or
materials, as of the date of the aforementioned last and final payment
application of invoice; and that any materials which have been supplied or
incorporated into the above premises were either taken from Subcontractor’s
fully-paid or open stock or were fully paid for and supplied as stated on the
statement accompanying the last and final payment application or invoice.

 

The undersigned further agrees to reimburse and does hold harmless and fully
indemnify Owner, ESD and                                    for any losses or
expenses should any such claim, lien, or right to a lien be asserted (by the
undersigned or by any laborer, materialman or subcontractor of the undersigned),
including, without implied limitation, attorneys’ fees incurred in the defense
thereof.

 

In addition, for and in consideration of the amounts and sums received, the
Subcontractor hereby waives, releases and relinquishes any and all claims,
rights or causes of action whatsoever the Subcontractor had, has or may have
against the Owner and ESD arising out of or in the course of the work performed
on the above-mentioned project, contract or event.

 

Contractor:

 

 

 

By:

 

Title:

 

 

On this                  day of                 , 20      , before me the
subscriber personally appeared                                    to me,
personally known, who being by me duly sworn, did depose and say that he/she
resides at                  that he/she is                                    of
                                  the entity described in and which executed the
foregoing instrument.

 

Notary Public

My Commission expires:

 

 



DC-105i (03/16)

 

--------------------------------------------------------------------------------

 

[g201711091137153321855.jpg]

 

ESD Project No.:                 

ESD Requisition No.:                 

 

CONTRACTOR’S AFFIDAVIT, FINAL WAIVER OF CLAIMS AND LIENS, AND RELEASE OF RIGHTS

 

STATE OF NEW YORK

)

 

 

)  ss.:

 

COUNTY OF

)

 

 

 

The undersigned, who is the
                                                                     of
                                                                     (the
“Contractor”) which performed work under a contract with
                                                                     for Project
# (the “Contract”) declares that its Contract with the Owner is in the total
amount of $                                                                    ,
which includes extras and all change orders to the date hereof.

 

In consideration of the amounts and sums previously received, and the last and
final payment of $                                   being full and final
payment of the amount due, the Contractor does hereby acknowledge that it has
been paid in full for all work it performed on the Project and that it further
hereby releases the Owner and the New York State Urban Development Corporation
d/b/a Empire State Development (“ESD”) from any and all claims and liens, and
further waives any and all rights to liens upon the premises described below
(which may be more particularly described by an Exhibit “A” attached), and upon
improvements now or hereafter made thereon, and upon the monies or other
considerations due or to become due from the Owner or ESD or from any other
person, firm or public or private entity, said claims and liens and rights to
liens being on account of labor, services, materials, fixtures or apparatus
furnished by or which may be furnished at any time hereafter by or at the
request of the undersigned.  The premises as to which said claims and liens and
rights to liens are hereby released are identified as follows:

 

Project Name:                                     

Address or Project:                                     

City:                                       County:                                       State:                                     

 

The undersigned further represents and warrants that he/she is duly authorized
and empowered to sign and execute this wavier on his/her own behalf and on
behalf of the Contractor for which he/she is signing; that Contractor has
properly performed all work and furnished all the materials of the specified
quality per plans and specifications and in a good and workmanlike manner, fully
and completely; that Contactor has been paid in full for all work it performed
on the Project; that Contractor has paid its subcontractors, vendors and
suppliers for all the labor, materials, equipment and services that Contractor
has used or been supplied or may hereafter use or be supplied to the above
premises, and that Contractor has no outstanding and unpaid payment
applications, invoices, retentions, holdbacks, chargebacks or unbilled work or
materials, as of the date of the aforementioned last and final payment
application of invoice; and that any materials which have been supplied or
incorporated into the above premises were either taken from Contractor’s
fully-paid or open stock or were fully paid for and supplied.

 

The undersigned further agrees to reimburse and does hold harmless and fully
indemnify Owner, ESD and
                                                                for any losses
or expenses should any such claim, lien, or right to a lien be asserted (by the
undersigned or by any laborer, materialman or subcontractor of the undersigned),
including, without implied limitation, attorneys’ fees incurred in the defense
thereof.

 

In addition, for and in consideration of the amounts and sums received, the
Contractor hereby waives, releases and relinquishes any and all claims, rights
or causes of action whatsoever the Contractor had, has or may have against the
Owner and ESD arising out of or in the course of the work performed on the
above-mentioned project, contract or event.

 

Contractor

 

 

 

By:

 

Title:

 

 

On this                 day of                                 , 20    , before
me the subscriber personally appeared
                                                                 to me,
personally known, who being by me duly sworn, did depose and say that he/she
resides at                                                                 that
he/she is                                    of
                                     the entity described in and which executed
the foregoing instrument.

 

 

Notary Public

My commission expires:

 

 

 

 



DC-105i (03/16)

 

--------------------------------------------------------------------------------

 

[g201711091137153551856.jpg]

 

ESD Project No.:                 

 

UNCONDITIONAL WAIVER AND RELEASE OF CLAIMS AND LIENS, AND RELEASE OF RIGHTS

 

State of New York

)

 

 

)  ss.:

 

County of

)

 

 

The undersigned (the "                    ") has been paid and has received full
payment for all services furnished by                                         
and/or employees or others acting for                     or claiming by,
through or under                     from
                                        to
                                         on the job of (Owner) in connection
with the construction of a project of the New York State Urban Development
Corporation d/b/a Empire State Development (“ESD”), known as
                    (the “Project”) pursuant to a contract executed with
                                        dated            ,       , 20 (the
“Contract”).

 

                  represents and warrants that                   and all persons
and entities acting for or claiming by, through or under                   have
fully performed and furnished all services to have been performed or furnished
by pursuant to its obligations under the Contract and that there is not now due
or owing any amount of money or wages to any party or entity in connection with
this Project or any part thereof.  The does hereby release for itself and any
party or entity claiming by, through or under                  , from any and
all rights which it has or may have pursuant to the New York Lien Law to file
any lien or notice of lien against the Project, mechanic's liens, stop notice,
bond right or claim of any nature whatsoever that the undersigned has or may
have with respect to the above referenced Project.

 

The                   further agrees to reimburse and does hold harmless and
fully indemnify ESD, its successors and assigns for any losses or expenses
should any such claim, lien, or right to a lien be asserted by the
                  or by any person or entity acting for or claiming by, through
or under the Architect, including, without implied limitation, attorney's fees
incurred in the defense thereof.

 

In addition, for and in consideration of the amounts and sums received, the
undersigned hereby waives, releases and relinquishes ESD from any and all
claims, rights or causes of action whatsoever arising out of or in the course of
the work performed on the above-mentioned Project.

 

Entity:

 

 

 

Name:

 

Title:

 

 

 

On the             day of             , 20      , before me,            
                          the subscriber personally appeared to me personally
known, who being by me duly sworn, did depose and say that he/she resides
at                          that he/she is
                          of                          the entity described in
and which executed the foregoing instrument.

 

 

Notary Public

My Commission expires:

 

DC-105g (03/16)

 

--------------------------------------------------------------------------------

[g201711091137153851857.jpg]

 

CONSULTANT'S CODE CERTIFICATION LETTER

 

 

The following Certification Letter shall be included in the initial report
submitted to ESDC for approval.

 

DATE

 

Empire State Development

633 Third Avenue

New York, NY  10017-6754

 

Attention:

(insert senior architect/construction manager or loans & grant project

manager assigned to project)

(insert title)

Design and Construction or Loans & Grant

 

Re:

Consultant’s Code Certification of Architect (Engineer)

(Insert Location and Name of Project)

 

Gentlemen:

 

The undersigned, a principal of the firm of               , duly qualified and
registered to practice architecture/engineering in the State of New York, in
connection with the               project, does hereby certify that final plans
and specifications will be designed to conform with the (insert name of
applicable building code) and applicable municipal regulations.

 

IN WITNESS WHEREOF, I have hereunto set my hand this            day of
                        , 20___.

 

SIGNATURE

 

 

 

ARCHITECT'S (OR ENGINEER'S) NAME SEAL

Attachment A – 02/15

--------------------------------------------------------------------------------

 

 

[g201711091137155191858.jpg]

 

CONTRACTOR'S CERTIFICATION OF COMPLETED CONSTRUCTION

 

 

The following Certification shall be submitted to ESD at completion of
construction on Contractor's letterhead.

 

DATE

 

Empire State Development

633 Third Avenue

New York, NY  10017-6754

 

Attention:

(insert senior architect/construction manager or loan & grant project manager

assigned to project)

(insert title)

Design and Construction or Loans & Grant

 

Re:

Contractor’s Certification of Completed Construction

(Insert Location and Name of Project)

 

Gentlemen:

The undersigned, an officer of               (firm name), in connection with the
                                             project, does hereby certify that
construction of all work required by the construction agreement has been
completed in accordance with final construction documents, the (insert name of
applicable building code) and applicable municipal regulations.

 

IN WITNESS WHEREOF, I have hereunto set my hand this                day of
                     , 20___.

 

 

Notary Public

 

SIGNATURE

 

OFFICER'S NAME & TITLE

 

 

DC-105g (03/16)

 

--------------------------------------------------------------------------------

 

[g201711091137156461859.jpg]

 

CONSULTANT'S CERTIFICATION OF COMPLETED CONSTRUCTION

 

 

The following Certification shall be submitted to ESD at completion of
construction on Consultant's letterhead.

 

DATE

 

Empire State Development

633 Third Avenue

New York, NY  10017-6754

 

Attention:

(insert senior architect/construction manager or loan & grant project  manager

assigned to project)

(insert title)

Design and Construction or Loans & Grant

 

Re:

Consultant’s Certification of Completed Construction

(Insert Location and Name of Project)

 

Gentlemen:

The undersigned, a principal of the firm of
                                                                                  

duly qualified and registered to practice architecture/engineering in the State
of New York, in connection with the   (insert location and name of project)  
project, does hereby certify that to the best of our knowledge construction of
work required by the contract has been completed in accordance with the drawings
approved by the      (insert name of approving agency)     and requirements of
the      (insert name of applicable building code)     .

 

IN WITNESS WHEREOF, I have hereunto set my hand this            day of
                         , 20___.

 

SIGNATURE

 

ARCHITECT'S (OR ENGINEER'S) NAME    
                                        SEAL

 

--------------------------------------------------------------------------------

 

[g201711091137157691860.jpg]

 

ESD CONSTRUCTION SIGN

The contractor shall supply and install one sign identifying the project at
commencement of construction which shall remain in place until development is
completed. The sign can be a minimum of 4 ft. X 8 ft., up to a maximum of 8 ft.
X 16 ft., and constructed of 3/4 in. thick exterior grade plywood, secured or
supported to comply with all applicable codes and good construction practice.
Exact location will be determined by ESD according to local conditions. The sign
shall be painted white, front and back, with three coats of exterior grade
enamel. Refer to the ESD Construction Sign Template for additional information.
The exact text and layout shall be provided by the ESD, Department of Design &
Construction at the time of contract award.

 

GRAPHIC SPECIFICATIONS

Size: Minimum of 4 'high X 8' wide Maximum of 8 'high X 16' wide

 

Logo: The New York State/Empire State Development brand logo shall be teal and
located in tight to the upper left corner

 

Font: Proxima, Proxima Bold

Substitute Font: Arial, Arial Bold

Bold font for project name, and principal official’s names

 

Colors:

Teal lettering on white background

Pantone ® –7474 C

CMYK – 96/9/32/29

RGB – 0/118/129

Hex – #007681

 

Dark gray lettering on white background

Pantone ® –7 C

CMYK – 9/10/9/81

RGB – 63/63/63

Hex – #3F3F3F

 

NAME RECOGNITION

The following principals should be included on any public signage publicizing
Empire State Development construction and development projects:

▪ Andrew M. Cuomo, Governor

▪ Kathleen C. Hochul, Lieutenant Governor

▪ Howard A. Zemsky, ESD, President, CEO & Commissioner

▪ U.S. Senators Schumer and Gillibrand (list both or neither)

▪ U.S. Congressional delegation for the area the project is located in (list all
or none)

▪ State Assembly Members and Senators who have funded the project

▪ Local Mayor, County Executive and/or Supervisor

▪ Construction Manager/Firm

▪ Architect

▪ All funders and investors

 

--------------------------------------------------------------------------------

 

[g201711091137157911861.jpg]

Name of Project (in Spanish as applicable)

Description of Project (in Spanish as applicable)

 

 

 

 

Andrew M. Cuomo, Governor

Kathleen C. Hochul, Lieutenant Governor

 

Howard A. Zemsky, ESD President, CEO & Commissioner

 

 

U.S. Senators Schumer and Gillibrand (list both or neither)

 

U.S. Congressional delegation for the area the project is located in (list all
or none) State Assembly Members and Senators who have funded the project

Local Mayor, County Executive and/or Supervisor Construction Manager/Firm

Architect

 

All funders and investors

 

--------------------------------------------------------------------------------

 

[g201711091137158121862.jpg]

A Construction Management Plan (CWMP) shall be submitted to ESDC prior to the
commencement of the project.  Best efforts shall be made throughout the project
to abide by the plan and achieve a ___% recycling rate (by weight) for
construction and demolition waste on this project.

Using the template in Appendix A or your own planning document, provide the
following information to form a CWMP:

 

1.

Project Name, Contractor, Designated Construction/Demolition Plan Manager;
Project Site Address, Estimated Construction Dates, Project Scope

 

2.

Contractor commitment to reducing waste on this project to the extent
practicable and establishment of a Reuse/Recycling Goal (by weight) for all
materials generated by this project.

 

3.

Projected Waste Materials – list (or check) the materials that will be generated
by the project.

 

4.

Reuse/Recycling Plan.  List each material proposed to be reused or recycled
during the course of the project.  For each:

 

▪

Estimate the percentage of total project materials and tonnage

 

▪

Describe the means by which it will be handled at the site (sorted, stored,
protected from contamination, etc.);

 

▪

Identify the hauler and proposed destination for the material

 

Monthly Progress Reports shall be submitted to ESDC.

Using the template in Appendix B or your own, submit Monthly Progress Reports
documenting the disposition (Recycled/Reused vs. Disposed) of all jobsite
waste.  

For each item pulled from the jobsite, provide:

 

1.

Date removed

 

2.

Amount in tons

 

3.

Receiving party

 

4.

Disposition (reuse, recycled, disposed).  Appendix B contains two tables – one
for materials destined for reuse/recycling , another for materials destined for
disposal

 

5.

Attach legible copies of on-site logs, weight tickets and/or receipts to verify
. Receipts shall be from recycling and/or disposal site operators who can
legally accept the materials for the purpose of reuse, recycling or disposal. If
mixed construction and demolition waste is sorted off-site, provide
documentation from the processor stating the average percentage of mixed C&D
waste they are recycling. The documentation shall be in conformance with the
latest annual recycling report to the NYS Department of Environmental
Conservation pursuant to 6NYCRR Part 360 regulations, or a letter containing the
same information if the report is not available.

 

A Final Report shall be submitted to ESDC summarizing the quantity and type of
material reused, recycled and disposed of from this project and attesting that
the reuse/recycling goal was / was not achieved.  (see Appendix C).

 

 

 

--------------------------------------------------------------------------------

 

Appendix A

Construction Waste Management Plan

1.

Project Name:

Contractor:

Designated Construction/Demolition Waste Management Plan Manager:

Project Site Address:

Estimated Construction Dates:

Project Scope   (indicate general work to be done, type of structure, building
size, space constraints, etc.):

2.

Waste Reduction Efforts:    ________________ (contractor) and all subcontractors
will also employ sustainable materials management practices on this project to
the extent practicable.  

 

•

Job site workers will be asked to take note of what they are throwing away and
encouraged to suggest ways to minimize or eliminate waste.

 

•

____________ (contractor) will, to the extent practicable, work with suppliers
to provide materials to the site in minimal, reusable and recyclable
packaging.  

Reuse/Recycling Goal:  Throughout the above-described project,  ___________
(contractor) will make a good faith effort to reuse/ recycle ___% (by weight) of
the waste generated by this project.

3.

Projected Waste Materials (check all materials anticipated to be generated by
this project):

 

☐

 

Asphalt

 

☐

 

Glass

 

☐

 

Roofing – asphalt shingles

☐

 

Brick

 

☐

 

Gypsum drywall

 

☐

 

Vinyl

☐

 

Cans and bottles

 

☐

 

Insulation

 

☐

 

Wood – dimensional lumber

☐

 

Carpet

 

☐

 

Land clearing debris

 

☐

 

Wood  - pallets

☐

 

Carpet pad

 

☐

 

Metal wire, pipe, cutoffs, etc

 

☐

 

Wood – plywood, OSB, particleboard,

☐

 

Ceiling tile

 

☐

 

Metal – structural

 

 

 

other engineered lumber

☐

 

Concrete

 

☐

 

Paper and Cardboard

 

☐

 

Wood – treated, varnished, painted

☐

 

Electronic equipment

 

☐

 

Plastic  - stretch wrap, paint

 

 

 

 

☐

 

Flooring

 

 

 

buckets, bags, polystyrene, pipe

 

 

 

 

☐

 

Furniture

 

☐

 

Reusable items (list):

 

 

 

 

☐

 

Other (specify):

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

4.

Reuse/ Recycling Plan.  In the space below list the materials from above that
are targeted for reuse or recycling.  Select materials that will be generated in
the largest quantities and, based on the availability of reuse or recycling
services and feedback from subcontractors and your waste hauler, are estimated
to have the highest reuse/recycling potential.  For each material:

 

•

Provide estimated percentage of total project materials  and estimated tonnage

 

•

Describe how the material will be handled at the jobsite (including procedures
to sort, separate and keep it free from contaminants, etc.)

 

•

Indicate who will remove it from the site and where it is destined to be
recycled or reused.   See example.

 

Material

Estimated % of total project materials / Estimated tons

Handling at Job Site

Hauler, Destination

Example:  Corrugated Cardboard

10% / 2 tons

Separated, flattened and placed in designated containers. No pizza boxes, paper
plates, paper towels, etc.  No material that is more than 50% covered with mud,
paint or other contaminants

_______ (hauler) will pick up the containers and deliver them to ________
(recycler).”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name / Title

 

 

--------------------------------------------------------------------------------

 

Appendix B

Construction Waste Management

Monthly Progress Report

Project Name:

Contractor:

Designated Construction/Demolition Waste Management Plan Manager:

Project Site Address:

Period covered by this report:  _____________________ to
_________________________

 

Materials Recycled / Reused:

Date

Material

Hauler / Destination

Quantity (tons)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

 

Materials to Disposal:

Date

Material

Hauler / Destination

Quantity (tons)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

 

Documentation per ESDC requirements to verify the above information is attached.

Percent of materials removed from site that were reused/recycled this period:
______%

 

--------------------------------------------------------------------------------

 

Appendix C

Construction Waste Management

FINAL Report

Project Name:

Contractor:

Designated Construction/Demolition Waste Management Plan Manager:

Project Site Address:

Project Completion Date:  _____________________

 

Based on monthly progress reports, the total amounts of materials recycled,
reused and disposed from this project is:

 

Materials Recycled / Reused:

Material

Tons (add tonnage from monthly reports)

 

 

 

 

 

 

TOTAL

 

 

Materials to Disposal:

Material

Tons (add tonnage from monthly reports)

 

 

 

 

 

 

TOTAL

 

 

 

•

TOTAL TONS FROM JOBSITE:______        TOTAL TONS RECYCLED/REUSED:______  
PERCENT RECYCLED/REUSED: _____

 

•

___________________ [CONTRACTOR)] DID / DID NOT ACHIEVE A GOAL OF ____%
REUSE/RECYCLING ON THIS PROJECT

 

 

Name / Title

 



 

--------------------------------------------------------------------------------

 

CONSTRUCTION FORMS REVIEW PROTOCOL

 

Project

 

 

 

 

 

 

ESD Project Number

 

 

 

 

 

Requisition/Gurf #

 

 

 

 

 

Construction Mgr

 

 

 

 

 

 

 

 

 

 

 

 

ESD

Guidepost

Description

Received?

Reviewed?

Comments

Reqmt #

Form #

Protocol #

 

 

 

 

 

 

 

Section 1 - Design Phase

 

 

 

 

 

 

Project Plan  and Proposed Budget Narrative

 

 

 

 

 

 

Schematic Plans & Outline Specification  (CSI form)

 

 

 

 

 

 

Design Development Cost estimates (incl. applicable unit prices/quantities)

 

 

 

 

 

 

Code / Zoning/ SEQR Analysis /Agency Approvals

 

 

 

 

 

 

Proposed D+C Funding Draw Schedule for project by month

 

 

 

 

 

 

Standard form of Agreement between Owner, Architect & Const.Manager (e.g. AIA
B-Series)

 

 

 

 

 

 

Section 2 -Start of Construction

 

 

 

 

 

 

Building Permit Copy

 

 

 

 

 

 

Asbestos Free Building Certificate

 

 

 

 

 

 

Plans and Specs Signed and Sealed

 

 

 

 

 

 

General Conditions of the contract for construction (AIA A201)

 

 

 

 

 

 

Agreement Between Owner and Contractor, where basis is Cost +Fee with GMP AIA
A-Series)

 

 

 

22

 

 

Construction & Demolition Waste Management Plan (Optional)

 

 

 

 

ACORD

 

Certificates of Insurance - For Workers Comp and Disability Non-ACORD)

 

 

 

 

 

 

Current  Milestone construction schedule

 

 

 

 

 

 

Trade Payment Breakdown

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Section 3 - During Construction

 

 

 

07

105-A

1

Summary Request For Payment Breakdown

 

 

 

 

 

 

a) Period reviewed

 

 

 

 

 

 

b) Net changes

 

 

 

 

 

 

c) Adjustments to contract

 

 

 

 

 

 

d) Work completed to date

 

 

 

 

 

 

e) Less retainer

 

 

 

 

 

 

f) Amount due to date

 

 

 

 

 

 

g) Less previous payments

 

 

 

 

 

 

h) Total payment due

 

 

 

07

105-B

 

Request For Payment Breakdown

 

 

 

08

D,D-1

6

Monthly Project Status Cost Control Report (CCR)

 

 

 

 

 

 

a) Review monthly subcontractor invoice amounts (G702/703)

 

 

 

 

 

 

a(i) Recommendations/ clarifications warranted? (RFI)

 

 

 

 

 

 

b) Budget, budget change orders and revised budget

 

 

 

 

 

 

c) Invoice amounts for prior reimbursements, this month’s reimbursement and
total to date.

 

 

 

 

 

 

d) Projected cost amounts

 

 

 

 

 

 

e) Over/under budget amounts

 

 

 

 

 

 

f) % completed

 

 

 

 

G703/G704

2

Application & Certification for Payment Including Continuation Sheets

 

 

 

 

 

 

a) Check all amounts

 

 

 

 

 

 

b) Current payment due

 

 

 

 

 

 

c) Signed and Notarized dated certification by construction manager

 

 

 

 

 

8

Invoices

 

 

 

 

 

 

a) Review of all subcontractor invoices for amounts

 

 

 

10

105-C

3

Contractors Affidavit

 

 

 

 

 

 

a) Signed and notarized and signed dated by officer

 

 

 

 

--------------------------------------------------------------------------------

 

12

105-G

4

Contractor's Receipt and Waiver of Lien

 

 

 

 

 

 

a) Signed and Notarized dated by contractor

 

 

 

11

105-D

 

List of Subcontractors

 

 

 

13

105-H

4

Subcontractors Receipt and Waiver of Lien

 

 

 

 

 

 

a) Signed and Notarized dated by subcontractor

 

 

 

 

 

5

Affidavit That All Taxes Are Paid

 

 

 

 

 

 

a) Signed and notarized dated by an officer

 

 

 

16

C

 

Arch/Eng Consultants Code Certification

 

 

 

 

 

 

Archaeological  site report

 

 

 

20

 

 

Survey Statement

 

 

 

 

 

 

Foundation Survey

 

 

 

19

 

 

Pile Driving Report (if Applicable)

 

 

 

 

 

 

Progress schedules and updates

 

 

 

 

 

 

Minutes of Project Meetings

 

 

 

 

 

 

Architect's Bulletins

 

 

 

 

 

 

Building Dept. Amendments

 

 

 

 

 

 

Building Dept. Approvals

 

 

 

05

105-E

 

Schedule of Change Orders

 

 

 

04

106-C

 

Change Order Impact

 

 

 

 

106-C

 

Justification For Change

 

 

 

 

 

 

Approved Change Orders

 

 

 

 

 

 

Labor & Performance Bonds

 

 

 

 

 

 

Payment & Performance Bonds

 

 

 

 

 

 

Section 4- At Completion of Construction

 

 

 

 

 

 

Transmittal Letter  of As-Builts, Proj.Manuals and Warranties

 

 

 

 

 

 

Temporary Certificate of Occupancy (TCO)

 

 

 

 

 

 

Original Building Permit issued

 

 

 

 

 

 

Certificate of Occupancy (CO)/or Cert. of Completion

 

 

 

 

 

 

Controlled Inspection and Test Reports with A/E approvals

 

 

 

 

--------------------------------------------------------------------------------

 

14

105-I

 

ESD Affidavit & Final Release  and Waiver of Liens

 

 

 

15

B-2,3,4,5

 

Unconditional Waiver & Release A/E/CM (if Applicable)

 

 

 

 

 

 

Release of Surety (AIA 706/706A)

 

 

 

17,18

B,C

 

Contractor's/Consultant's Cert. of Completed Construction

 

 

 

 

 

 

NY Board of Fire Underwriters/or AHJ  Approval (except in NYC)

 

 

 

 

 

 

 

 

 

 

 

 

 

Section 5- All Phases

 

 

 

 

 

12

GPS Certification and Authorization to do business in NYS

 

 

 

 

 

 

a) Prior to any disbursement to requisitioning entity, ensure the Certification
regarding, bribery, collusive bidding and fair pricing has been executed by the
requisitioning entity.

 

 

 

 

 

 

b) Prior to any disbursement ensure that requisitioning entity is authorized to
do business in NYS,

 

 

 

THIS CONSTRUCTION FORMS REVIEW PROTOCOL WAS REVIEWED BY THE SIGNATORY BELOW, WHO
CERTIFIES THAT IT IS ACCURATE AND BASED ON THE ATTACHED DOCUMENTATION

Grantee:

 

 

 

 

 

Signature:

 

 

 

Date:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

ESD Reviewed:

 

 

 

 

Signature:

 

 

 

Date:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 



 

--------------------------------------------------------------------------------

 

CONTINUATION SHEET  

 

 

 

 

AIA DOCUMENT G703

 

 

 

 

  PAGE   OF PAGES

 

 

 

 

 

 

 

 

 

 

AIA Document G702, APPLICATION AND CERTIFICATION FOR PAYMENT, containing

 

 

 

 

 

 

 

 

 

 

 

APPLICATION NO:

 

 

 

 

 

 

 

 

 

 

 

 

 

Contractor's signed certification is attached.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

APPLICATION DATE:

 

 

 

 

 

 

 

 

 

 

 

 

 

In tabulations below, amounts are stated to the nearest dollar.

 

 

 

 

 

 

 

 

 

 

 

PERIOD TO:

 

 

 

 

 

 

 

 

 

 

 

 

 

Use Column I on Contracts where variable retainage for line items may apply.

 

 

 

 

 

 

 

 

 

 

 

ARCHITECT'S PROJECT NO:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

B

C

 

D

 

E

 

F

 

G

 

H

 

I

 

J

 

K

 

L

 

M

 

N

 

O

 

ITEM

DESCRIPTION OF WORK

SCHEDULED

 

ADDS/DEDUCTS

 

REVISED

 

WORK COMPLETED

 

TOTAL

 

%

 

BALANCE

 

RETAINAGE

 

NET BILLING

 

NO.

 

VALUE

 

 

 

 

SCHEDULED

 

FROM PREVIOUS

 

THIS PERIOD

 

MATERIALS

 

COMPLETED

 

COMPLETE

 

TO FINISH

 

RETAINAGE

 

RETAINAGE

 

RETAINAGE

 

THIS PERIOD

 

 

 

(ORIGINAL GMP)

 

 

 

 

VALUE

 

APPLICATION

 

 

 

 

PRESENTLY

 

AND STORED

 

(I ÷ E)

 

(E - I)

 

PREVIOUS

 

THIS PERIOD

 

RELEASED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(E + G)

 

 

 

 

STORED

 

TO DATE

 

 

 

 

 

 

 

APPLICATION

 

 

 

 

THIS PERIOD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(NOT IN - F OR G)

 

(F+G+H)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GRAND TOTALS

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Users may obtain validation of this document by requesting of the license a
completed AIA Document D401 - Certification of Document's Authenticity

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



EXHIBIT C: EMPLOYMENT and INVESTMENT GOALS AND RECAPTURE TERMS

Athenex Capital Project #AB127

Provided ESD and FSMC perform their obligations under this Agreement and the
Alliance Agreement, the Grantee will employ 450 new Full-time Permanent Employee
at the Project Location by the fifth year of Manufacturing Facility operation
following Manufacturing Facility Completion as those terms are defined, and as
is further specified, in the Agreement for Medical Technology, Research,
Development, Innovation and Commercialization Alliance between Fort Schuyler
Management Corporation (“FSMC”) and Kinex Pharmaceuticals, Inc., the prior
name  of Grantee dated May 1, 2015 (hereinafter the “ Alliance Agreement”).  Of
the 450 new Full-time Permanent Employee, at least 300 jobs will be created over
the first 2.5 years of the Manufacturing Facility operation following the
Manufacturing Facility Completion.

In addition, provided ESD and FSMC perform their obligations under this
Agreement and the Alliance Agreement, Grantee commits to invest and spend $1.52
billion in the Manufacturing Operation during the ten year term of the lease as
those terms are defined and further specified in the Alliance Agreement and an
additional $1.5 billion over a subsequent ten (10) year period in the event the
ten year lease term is renewed.  

Grant Funds may be subject to recapture by ESD in the event of default by
Grantee of the Alliance Agreement in accordance with terms of the Alliance
Agreement.

 

--------------------------------------------------------------------------------



 

 

 



EXHIBIT D: OPINION OF COUNSEL

[Letterhead of Counsel to the Grantee]

[Date]

Empire State Development

95 Perry Street, Suite 500

Buffalo, NY 14203

Attn:

Ms. Jean Williams, Senior Project Manager

Re:

Athenex Capital, Project #AB127

Ladies and Gentlemen:

We have acted as special counsel to Athenex, Inc., a corporation (the
“Grantee”), in connection with the execution and delivery of the Grant
Disbursement Agreement dated [Date of Agreement] (the “Agreement”) between New
York State Urban Development Corporation d/b/a Empire State Development (“ESD”)
and the Grantee.

This opinion letter is being furnished to you at our client’s request pursuant
to Section 3(a) of the Agreement.  Capitalized terms used but not defined herein
shall have the meanings assigned thereto in the Agreement.

In rendering the opinions set forth herein, we have examined originals, or
copies certified or otherwise identified to our satisfaction, of such documents,
corporate records and other instruments as we have deemed necessary or
appropriate for the purposes of this opinion letter, including (a) the
Agreement, (b) the certificate of incorporation of the Grantee and (c) the
by-laws of the Grantee.  We have also examined and relied upon such other
matters of law, documents, certificates of public officials and representations
of officers and other representatives of the Grantee as we have deemed relevant,
appropriate or necessary to the rendering of our opinions.

In rendering the opinions expressed below, we have assumed the legal capacity of
all natural persons signing documents and that the signatures of persons signing
all documents in connection with which this opinion letter is rendered are
genuine, all documents submitted to us as originals or duplicate originals are
authentic and all documents submitted to us as copies, whether certified or not,
conform to authentic original documents. Additionally, we have assumed and
relied upon the accuracy and completeness of all certificates and other
statements, documents, records, financial statements and papers reviewed by us,
and the accuracy and completeness of all representations, warranties,
confirmations, schedules and exhibits contained in the Agreement, with respect
to the factual matters set forth therein.

As to any facts material to the opinions expressed herein that we did not
independently establish or verify, we have relied upon written statements and
representations of officers and other representatives of the Grantee and of
certain public officials.  We have also assumed and relied upon the accuracy and
completeness of all certificates and other statements, representations,
documents, records, financial statements and papers reviewed by us, and the

 

--------------------------------------------------------------------------------



 

 

 



accuracy and completeness of all representations, warranties and exhibits
contained in the Agreement with respect to the factual matters set forth
therein.

Based upon the foregoing and subject to the assumptions, qualifications and
other matters set forth herein, we are of the opinion that:

 

1.

The Grantee is validly existing and in good standing under the laws of the State
of New York and has full power and authority to execute and deliver the
Agreement and to perform its obligations thereunder.

 

2.

The Agreement has been duly authorized, executed and delivered by the Grantee
and (assuming its due authorization, execution and delivery by ESD) is binding
on and enforceable against the Grantee in accordance with its terms, subject to
applicable bankruptcy, insolvency reorganization, arrangement, liquidation,
moratorium, fraudulent conveyance or transfer and other similar laws relating to
or affecting creditors’ rights generally from time to time in effect and to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law), and except as rights under the Agreement to
indemnity and contribution may be limited by federal or state laws.

We are admitted to practice in the State of New York and we express no opinion
as to any matters governed by any laws other than the laws of the State of New
York.  The opinions expressed herein that are based on the laws of the State of
New York are limited to the laws generally applicable in transactions of the
type covered by the Agreement.

This opinion letter is for the benefit solely of ESD and not for the benefit of
any other person.  We are opining herein only as of the date hereof and we
undertake no, and disclaim any, obligation to advise you of any changes in any
matter set forth herein, regardless of whether changes in such matters come to
our attention after the date hereof.  No attorney-client relationship exists or
has existed with ESD by reason of our preparation, execution and delivery of
this opinion letter.  By providing this opinion letter and permitting reliance
hereon by you, we are not acting as your counsel and have not assumed any
responsibility to advise you with respect to the adequacy of this opinion letter
for your purposes.  This opinion letter may not be relied upon by any other
person or for any other purpose or used, quoted or otherwise referred to for any
other purpose.

Very truly yours,

 

--------------------------------------------------------------------------------



 

 

 



EXHIBIT E: DISBURSEMENT TERMS

 

Disbursement

 

Upon compliance with the terms of this Agreement, and receipt of the fees as set
forth below, ESD shall disburse the Grant to the Grantee as follows:

 

Fees due: Reimbursement for out-of-pocket expenses: $494.84

Up to $200,000,000 plus any additional funds available from the $25 million
headquarters project (ESD Project No. AA725), will be deposited incrementally,
as set forth below, into an ESD held account (the “Imprest Account”).  Funds in
the Imprest Account, from the time of deposit and until disbursed from such
account in accordance with terms to be approved by the ESD Directors, will be
invested in accordance with ESD’s Investment Guidelines.  Funds from the Imprest
Account will be used for facility design and construction costs and machinery
and equipment (“Project Costs”).  Interest earned on the funds deposited in the
Imprest Account shall be returned to ESD on a quarterly basis.

 

I.

Initial Advance

 

An Initial Advance of $50,000,000 will be deposited as an advance in the Imprest
Account upon ESD’s receipt of an invoice and other documentation as ESD
requires.  The Grantee may, no more frequently than monthly unless otherwise
approved by ESD, seek authorization to release funds from the Imprest Account to
pay for design/construction invoices due and payable as Project Costs in
compliance with ESD Design and Construction Requirements, assuming all project
approvals have been completed and funds are available. Grantee may seek
additional authorizations to release funds from the Imprest Account as needed to
pay for Machinery and Equipment costs as Project Costs, assuming all project
approvals have been completed and funds are available. Each subsequent
disbursement request from the Imprest Account will include the current month’s
invoices and proof of payment for invoices submitted for the previous month.
Expenditures must be incurred on or after September 23, 2014 to be considered
eligible project costs and ESD funds may only be used to pay and/or reimburse
eligible project costs incurred on or after April 17, 2017.

 

II.

Second Advance

 

A Second Advance of $50,000,000 will be deposited as an additional advance in
the Imprest Account upon full documentation of eligible expenditures of at least
75% of the Initial Disbursement ($37,500,000). The Grantee may, no more
frequently than monthly unless otherwise approved by ESD, seek authorization to
release funds from the Imprest Account to pay for design/construction invoices
due and payable as Project Costs in compliance with ESD Design and Construction
Requirements, assuming all project approvals have been completed and funds are
available. Grantee may seek additional authorizations to release funds from the
Imprest Account as needed to pay for Machinery and Equipment costs as Project
Costs, assuming all project approvals have been completed and funds are
available.   Each subsequent payment requisition will include the current
month’s invoices and proof of payment for invoices submitted for the previous
month.  

 

--------------------------------------------------------------------------------



 

 

 



EXHIBIT E: DISBURSEMENT TERMS, continued

 

Expenditures must be incurred on or after September 23, 2014 to be considered
eligible project costs and ESD funds may only be used to pay and/or reimburse
eligible project costs incurred on or after April 17, 2017.

 

III.

Third Advance

 

A Third Advance of $50,000,000 will be deposited as an additional advance in the
Imprest Account upon full documentation of eligible expenditures of at least
100% of the Initial Disbursement and 75% of the Second Disbursement ($87,500,000
cumulative). The Grantee may, no more frequently than monthly unless otherwise
approved by ESD, seek authorization to release funds from the Imprest Account to
pay for design/construction invoices due and payable as Project Costs in
compliance with ESD Design and Construction Requirements, assuming all project
approvals have been completed and funds are available. Grantee may seek
additional authorizations to release funds from the Imprest Account as needed to
pay for Machinery and Equipment costs as Project Costs, assuming all project
approvals have been completed and funds are available.  Each subsequent payment
requisition will include the current month’s invoices and proof of payment for
invoices submitted for the previous month.  Expenditures must be incurred on or
after September 23, 2014 to be considered eligible project costs and ESD funds
may only be used to pay and/or reimburse eligible project costs incurred on or
after April 17, 2017.

 

IV.

Final Advance

 

A Final Advance of $50,000,000 plus any additional funds available from the $25
million headquarters project will be deposited as an additional advance in the
Imprest Account upon full documentation of eligible expenditures of at least
100% of the Initial and Second Disbursement and 75% of the Third Disbursement
($137,500,000 cumulative). The Grantee may, no more frequently than monthly
unless otherwise approved by ESD, seek authorization to release funds from the
Imprest Account to pay for invoices due and payable for Project Costs in
compliance with ESD Design and Construction Requirements, assuming all project
approvals have been completed and funds are available.   Each subsequent payment
requisition will include the current month’s invoices and proof of payment for
invoices submitted for the previous month. Expenditures must be incurred on or
after September 23, 2014 to be considered eligible project costs and ESD funds
may only be used to pay and/or reimburse eligible project costs incurred on or
after April 17, 2017.

 

Payments will be made upon presentation to ESD of an invoice and such other
documentation, as ESD may require.  

 

The Grantee will report annually on Operational Costs and, within ten years of
Manufacturing Facility Completion provide a detailed report describing the
impact and effectiveness of the project containing such information and in a
format as reasonably required by ESD.  The Grantee will document $1.52 Billion
in operational and facility costs in accordance with the Alliance Agreement.

 

--------------------------------------------------------------------------------



 

 

 



EXHIBIT E: DISBURSEMENT TERMS, continued

 

Expenditure investment goals as required in Exhibit C must be incurred on or
after September 23, 2014 to be considered eligible project costs.  

 

Within 12 months of the Final Advance, ESD will require full documentation of
eligible expenditures including invoices and proof of payment of 100% of the
Initial Disbursement, Second Disbursement, Third Disbursement and Final
Disbursement ($200,000,000 cumulative).

 

ESD reserves the right to require additional documentation to support payment
requisitions and/or draw down requests.

 

Grantee must submit all documentation for the final disbursement of the Grant by
no later than April 1, 2022 or such other date as agreed to by the parties in
writing.

 

Wire Transfer Information:

If ESD assistance is $10,000 or greater, please provide a Letter from a
financial officer of the Grantee certifying to the accuracy of the following
information:

 

Bank Name:

 

 

 

 

 

ABA #:

 

 

 

 

 

Account Name:

 

 

 

 

 

Account #:

 

 

 

--------------------------------------------------------------------------------



 

 

 



EXHIBIT F: CAPITAL GRANT PAYMENT REQUISITION FORM

 

Athenex Capital, Project #AB127

Disbursement Request Amount:

$

 

50,000,000

 

ESD funds may be applied by Grantee in payment or reimbursement of the following
costs:

 

Minimum Expense Incurred (per Exhibit E)

See Exhibit E

 

 

 

 

 

Employment

Goals (per

Exhibit E)

Eligible Expenses

A: Actual Costs

Incurred (this

request)

B: ESD Share

(this request)

C: Cumulative

Amount Previously

Received from ESD

D: Grant Amount

(Cumulative if multi-

year grant)

E: (D-C-B)

Grant Balance

Remaining

N/A

Design/Build,  Machinery  & Equipment

Advance

50,000,000

0

$

50,000,000

0

N/A

Design/Build,  Machinery  & Equipment

N/A

0

0

 

50,000,000

50,000,000

N/A

Design/Build,  Machinery  & Equipment

N/A

0

0

 

50,000,000

50,000,000

N/A

Design/Build,  Machinery  & Equipment

N/A

0

0

 

50,000,000

50,000,000

 

TOTAL

N/A

50,000,000

0

$

200,000,000

150,000,000

 

CERTIFICATION

I hereby warrant and represent to Empire State Development (“ESD”) that:

 

1)

To the best of my knowledge, information and belief, the expenditures for which
Athenex, Inc. is seeking payment and/or reimbursement comply with the
requirements of the Agreement between ESD andAthenex, Inc., are eligible
expenses, and that the payment and/or reimbursement of expenditures for which it
is seeking payment and/or reimbursement from ESD does not duplicate
reimbursement or disbursement of costs and/or expenses from any other source.
These findings will be subject to audit by ESD’s Internal Audit Department.

 

2)

I have the authority to submit this invoice on behalf of Athenex, Inc. The
project, or portion thereof for which this invoice relates, has been completed
in the manner outlined in the Agreement.

 

3)

I hereby attach the following documents for ESD approval, in support of this
requisition (note N/A if not applicable for this request):

 

N/A

 

Exhibit B:

 

Design & Construction Requirements

N/A

 

Exhibit G-2:

 

Staffing Plan

N/A

 

Exhibit G-3:

 

Workforce Employment Utilization Report

N/A

 

Exhibit G-4:

 

M/WBE Utilization Plan  

N/A

 

Exhibit G-5:

 

Waiver Request Form

N/A

 

Exhibit G-6:

 

M/WBE Contractor Compliance and Payment Report

N/A

 

Exhibit H:

 

Report of Employment & NYS-45 form including cover page and NYS-45-ATT
attachment (with social security numbers blocked out and location indicated as
necessary) or equivalent documentation of employees, location, status, and
payroll information.

_X_

 

A copy of all current policies of insurance (or certificates thereof) in full
compliance with the terms and conditions of Section 12 of the Agreement

 

 

--------------------------------------------------------------------------------



 

 

 



EXHIBIT F: CAPITAL GRANT PAYMENT REQUISITION FORM, continued

 

4)

There have been no materially adverse changes in the financial condition of the
Grantee, except as disclosed in writing to ESD, from the date of submission of
the Application to the date hereof.

 

5)

The Grantee has acted responsibly from the date of submission of the Application
to the date hereof in full compliance with the terms and conditions of Section 7
of the Agreement.

 

6)

Representations, Warranties and Covenants made in Section 8 of the Agreement are
still true, complete and accurate, unless waived in Exhibit I of the Agreement.

 

Signature:

 

/s/ Richard P. Nassar

 

Print Name:

 

Richard P. Nasar

 

 

 

 

 

 

 

Title:

 

Vice President of Operations

 

Date:

 

8/31/17

 

At any point in the course of your project, ESD would appreciate feedback
regarding this ESD program.  Please comment on the application, project
approval, and/or payment reimbursement process or any other interactions with
ESD related to the project. You may submit your feedback under separate cover to
Edwin Lee, VP – Loans and Grants, 633 Third Avenue, NY, NY  10017.  Please
include your Project Number and Project Name which are listed at the top of this
exhibit on your submission.  

Thank you.

 

--------------------------------------------------------------------------------



 

 

 



EXHIBIT F-1: Grant Utilization Request Form

Withdrawal of Funds from Imprest Account

Athenex Capital, #AB127 (attn: Jean Williams)

ESD funds may be applied by Grantee in payment or reimbursement of the following
costs for the above-referenced project; Submit current invoices due and payable.

 

Request #

 

 

 

Vendor:

 

 

 

Amount:

 

 

 

SUMMARY OF INVOICES DUE AND PAYABLE:  [An Excel spreadsheet needs to be used and
attached to this form]

 

Item #

Amount

Invoice Date

Vendor

Description

Payment Date

 

 

[SEE ATTACHED SPREADSHEET PROVIDED BY GRANTEE]

 

TOTAL

 

 

 

 

 

 

PROGRAM FUNDING STATUS

 

1

Total Grant Amount

$200,000,000

2

Total Grant Funds Utilized/Disbursed to Date (including this request)

 

3

Balance of Grant Funds to be Requested (Line 1 minus Line 2)

 

 

CERTIFICATION

I hereby warrant and represent to Empire State Development ("ESD") that:

1)

To the best of my knowledge, information and belief, the expenditures for which
Athenex Inc. is seeking authorization comply with the requirements of the
Agreement between ESD Athenex Inc. are Eligible Expenses, and that the payment,
reimbursement, and/or approval of expenditures for which Grantee is seeking
payment, reimbursement, or approval from ESD does not duplicate reimbursement or
disbursement of costs and/or expenses from any other source.

2)

I have the authority to submit this request on behalf of Athenex Inc.  The
required information has been submitted to ESD in the manner outlined in the
Agreement.

3)

Grantee is current on all reporting required by ESD, if applicable.  If Grantee
is not current on reporting, this request will not be considered.

4)

There have been no materially adverse changes in the financial condition of the
Grantee, except as disclosed in writing to ESD, from the date of submission of
the Application to the date hereof.

5)

The Grantee has acted responsibly from the date of submission of the Application
to the date hereof in full compliance with the terms and conditions of Section 7
of the Agreement.

6)

Representations, Warranties and Covenants made in Section 8 of the Agreement are
still true, complete and accurate, unless waived in Exhibit I of the Agreement.

 

Signature:

 

 

 

Date:

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



EXHIBIT F-2: FINANCIAL CONDITION DOCUMENTATION

 

Intentionally Deleted

 

--------------------------------------------------------------------------------



 

 

 



EXHIBIT F-3: DOCUMENTATION OF PROJECT COSTS

 

Intentionally Deleted

 

--------------------------------------------------------------------------------



 

 

 



EXHIBIT F-4: EQUITY EXPENDITURES AND PROJECT COST AFFIDAVIT

 

Intentionally Deleted

I.



 

--------------------------------------------------------------------------------

EXHIBIT G: PARTICIPATION BY MINORITY GROUP MEMBERS AND WOMEN WITH RESPECT TO
STATE CONTRACTS: REQUIREMENTS AND PROCEDURES



 

 

 



I.

General Provisions

 

A.

Empire State Development (ESD) is required to implement the provisions of New
York State Executive Law Article 15-A and 5 NYCRR Parts 142-144 (“MWBE
Regulations”) for all State contracts as defined therein, with a value (1) in
excess of $25,000 for labor, services, equipment, materials, or any combination
of the foregoing or (2) in excess of $100,000 for real property renovations and
construction.  

 

B.

The Recipient of the subject Grant Disbursement Agreement (the “Recipient” and
the “Contract,” respectively) agrees, in addition to any other nondiscrimination
provision of the Contract and at no additional cost to ESD, to fully comply and
cooperate with the ESD in the implementation of New York State Executive Law
Article 15-A.  These requirements include equal employment opportunities for
minority group members and women (“EEO”) and contracting opportunities for
certified minority and women-owned business enterprises (“MWBEs”).  Recipient’s
demonstration of “good faith efforts” pursuant to 5 NYCRR §142.8 shall be a part
of these requirements. These provisions shall be deemed supplementary to, and
not in lieu of, the nondiscrimination provisions required by New York State
Executive Law Article 15 (the “Human Rights Law”) or other applicable federal,
state or local laws.

 

C.

Failure to comply with all of the requirements herein may result in a finding of
non-responsiveness, non-responsibility and/or a breach of contract, leading to
the withholding of funds or such other actions, liquidated damages pursuant to
Section VII of this Appendix or enforcement proceedings as allowed by the
Contract.

II.

Contract Goals

 

A.

For purposes of this Contract, the ESD hereby establishes an overall goal of 30%
for Minority and Women-Owned Business Enterprises (“MWBE”) participation (based
on the current availability of qualified MBEs and WBEs).

For purposes of this grant, ESD conducted a comprehensive search and determined
that the Contract does not offer sufficient opportunities to set specific goals
for participation by Service-Disabled Veteran-Owned Business Enterprises
(“SDVOBs”) as subcontractors, service providers, and suppliers to Contractor. 
Nevertheless, Bidder/Contractor is encouraged to make good faith efforts to
promote and assist in the participation of SDVOBs on the Contract for the
provision of services and materials.  The directory of New York State Certified
SDVOBs can be viewed at:  http://ogs.ny.gov/Core/SDVOBA.asp

 

B.

For purposes of providing meaningful participation by MWBEs on the Contract and
achieving the Contract Goals established in Section II-A hereof, Recipient
should reference the directory of New York State Certified MWBEs found at the
following internet address: http://www.esd.ny.gov/mwbe.html

 

--------------------------------------------------------------------------------

EXHIBIT G: PARTICIPATION BY MINORITY GROUP MEMBERS AND WOMEN WITH RESPECT TO
STATE CONTRACTS: REQUIREMENTS AND PROCEDURES



 

 

 



Additionally, Recipient is encouraged to contact the Division of Minority and
Woman Business Development ((518) 292-5250; (212) 803-2414; or (716) 846-8200)
to discuss additional methods of maximizing participation by MWBEs on the
Contract.

 

C.

Where MWBE goals have been established herein, pursuant to 5 NYCRR §142.8,
Recipient must document “good faith efforts” to provide meaningful participation
by MWBEs as subcontractors or suppliers in the performance of the Contract.  In
accordance with Section 316-a of Article 15-A and 5 NYCRR §142.13, the Recipient
acknowledges that if Recipient is found to have willfully and intentionally
failed to comply with the MWBE participation goals set forth in the Contract,
such a finding constitutes a breach of contract and the Recipient shall be
liable to the ESD for liquidated or other appropriate damages, as set forth
herein.

III.

Equal Employment Opportunity (EEO)

 

A.

Recipient agrees to be bound by the provisions of Article 15-A and the MWBE
Regulations promulgated by the Division of Minority and Women's Business
Development of the Department of Economic Development (the “Division”).  If any
of these terms or provisions conflict with applicable law or regulations, such
laws and regulations shall supersede these requirements.  

 

B.

Recipient shall comply with the following provisions of Article 15-A:

 

1.

Recipient and subcontractors shall undertake or continue existing EEO programs
to ensure that minority group members and women are afforded equal employment
opportunities without discrimination because of race, creed, color, national
origin, sex, age, disability or marital status.  For these purposes, EEO shall
apply in the areas of recruitment, employment, job assignment, promotion,
upgrading, demotion, transfer, layoff, or termination and rates of pay or other
forms of compensation.

 

2.

The Recipient shall submit an EEO policy statement to the ESD with the executed
Contract.

 

3.

If Recipient or subcontractor does not have an existing EEO policy statement,
the ESD may provide the Recipient or subcontractor a model statement (see
EXHIBIT G-1: M/WBE Participation/Equal Employment Opportunity Policy Statement).

 

4.

The Recipient’s EEO policy statement shall include the following language:

 

a.

The Recipient will not discriminate against any employee or applicant for
employment because of race, creed, color, national origin, sex, age, disability
or marital status, will undertake or continue existing EEO programs to ensure
that minority group members and women are afforded equal employment
opportunities without discrimination, and shall make and document its
conscientious and active efforts to employ and utilize minority group members
and women in its work force.

 

--------------------------------------------------------------------------------

EXHIBIT G: PARTICIPATION BY MINORITY GROUP MEMBERS AND WOMEN WITH RESPECT TO
STATE CONTRACTS: REQUIREMENTS AND PROCEDURES



 

 

 



 

b.

The Recipient shall state in all solicitations or advertisements for employees
that, in the performance of the Contract, all qualified applicants will be
afforded equal employment opportunities without discrimination because of race,
creed, color, national origin, sex, age, disability or marital status.

 

c.

The Recipient shall request each employment agency, labor union, or authorized
representative of workers with which it has a collective bargaining or other
agreement or understanding, to furnish a written statement that such employment
agency, labor union, or representative will not discriminate on the basis of
race, creed, color, national origin, sex age, disability or marital status and
that such union or representative will affirmatively cooperate in the
implementation of the Recipient's obligations herein.

 

d.

The Recipient will include the provisions of Subdivisions (a) through (c) of
this Subsection 4 and Paragraph “E” of this Section III, which provides for
relevant provisions of the Human Rights Law, in every subcontract in such a
manner that the requirements of the subdivisions will be binding upon each
subcontractor as to work in connection with the Contract.  

 

C.

EXHIBIT G-2: Staffing Plan

To ensure compliance with this Section, the Recipient shall submit a staffing
plan to document the composition of the proposed workforce to be utilized in the
performance of the Contract by the specified categories listed, including ethnic
background, gender, and Federal occupational categories.  Recipients shall
complete the Staffing plan form and submit it as part of the executed Contract.

 

D.

EXHIBIT G-3: Work Force Employment Utilization Report (“Workforce Report”)

 

1.

Once a contract has been awarded and during the term of Contract, Recipient is
responsible for updating and providing notice to the ESD of any changes to the
previously submitted Staffing Plan. This information is to be submitted on a
quarterly basis during the term of the contract to report the actual workforce
utilized in the performance of the contract by the specified categories listed
including ethnic background, gender, and Federal occupational categories. The
Workforce Report must be submitted to report this information.

 

2.

Separate forms shall be completed by Recipient and any subcontractor performing
work on the Contract.

 

--------------------------------------------------------------------------------

EXHIBIT G: PARTICIPATION BY MINORITY GROUP MEMBERS AND WOMEN WITH RESPECT TO
STATE CONTRACTS: REQUIREMENTS AND PROCEDURES



 

 

 



 

3.

In limited instances, Recipient may not be able to separate out the workforce
utilized in the performance of the Contract from Recipient's and/or sub's total
workforce. When a separation can be made, Recipient shall submit the Workforce
Report and indicate that the information provided related to the actual
workforce utilized on the Contract. When the workforce to be utilized on the
contract cannot be separated out from Recipient's and/or subcontractor's total
workforce, Recipient shall submit the Workforce Report and indicate that the
information provided is Recipient's total workforce during the subject time
frame, not limited to work specifically under the contract.

 

E.

Recipient shall comply with the provisions of the Human Rights Law, all other
State and Federal statutory and constitutional non-discrimination
provisions.  Recipient and subcontractors shall not discriminate against any
employee or applicant for employment because of race, creed (religion), color,
sex, national origin, sexual orientation, military status, age, disability,
predisposing genetic characteristic, marital status or domestic violence victim
status, and shall also follow the requirements of the Human Rights Law with
regard to non-discrimination on the basis of prior criminal conviction and prior
arrest.

IV.

MWBE Utilization Plan

 

A.

The Recipient represents and warrants that Recipient has submitted an MWBE
Utilization Plan (EXHIBIT G-4) either prior to, or at the time of, the execution
of the Contract.

 

B.

Recipient agrees to use such MWBE Utilization Plan for the performance of MWBEs
on the Contract pursuant to the prescribed MWBE goals set forth in Section II-A
of this Exhibit.

 

C.

Recipient further agrees that a failure to submit and/or use such MWBE
Utilization Plan shall constitute a material breach of the terms of the
Contract.  Upon the occurrence of such a material breach, ESD shall be entitled
to any remedy provided herein, including but not limited to, a finding of
Recipient non-responsiveness.  

V.

Waivers

 

A.

For Waiver Requests Recipient should use the Waiver Request Form (EXHIBIT G-5).

 

B.

If the Recipient, after making good faith efforts, is unable to comply with MWBE
goals, the Recipient may submit a Request for Waiver form documenting good faith
efforts by the Recipient to meet such goals.  If the documentation included with
the waiver request is complete, the ESD shall evaluate the request and issue a
written notice of acceptance or denial within twenty (20) days of receipt.

 

--------------------------------------------------------------------------------

EXHIBIT G: PARTICIPATION BY MINORITY GROUP MEMBERS AND WOMEN WITH RESPECT TO
STATE CONTRACTS: REQUIREMENTS AND PROCEDURES



 

 

 



 

C.

If the ESD, upon review of the MWBE Utilization Plan and updated Quarterly MWBE
Contractor Compliance Reports determines that Recipient is failing or refusing
to comply with the Contract goals and no waiver has been issued in regards to
such non-compliance, the ESD may issue a notice of deficiency to the
Recipient.  The Recipient must respond to the notice of deficiency within seven
(7) business days of receipt.  Such response may include a request for partial
or total waiver of MWBE Contract Goals.

VI.

Quarterly MWBE Contractor Compliance Report  

Recipient is required to submit a Quarterly MWBE Contractor Compliance and
Payment Report (EXHIBIT G-6) to the ESD by the 10th day following each end of
quarter over the term of the Contract documenting the progress made towards
achievement of the MWBE goals of the Contract.

VII.

Liquidated Damages/Recapture - MWBE Participation

 

A.

Where ESD determines that Recipient is not in compliance with the requirements
of the Contract and Recipient refuses to comply with such requirements, or if
Recipient is found to have willfully and intentionally failed to comply with the
MWBE participation goals, Recipient shall be obligated to pay to the ESD
liquidated damages or be subject to recapture of grant proceeds (“Recapture”).

 

B.

Such liquidated damages or Recapture shall be calculated as an amount equaling
the difference between: 

 

1.

All sums identified for payment to MWBEs had the Recipient achieved the
contractual MWBE goals;   and

 

2.

All sums actually paid to MWBEs for work performed or materials supplied under
the Contract.

 

C.

In the event a determination has been made which requires the payment of
liquidated damages (and such identified sums have not been withheld by the ESD)
or Recapture, Recipient shall pay such liquidated damages or Recapture to the
ESD within sixty (60) days after such determination unless prior to the
expiration of such sixtieth day, the Recipient has filed a complaint with the
Director of the Division of Minority and Woman Business Development pursuant to
Subdivision 8 of Section 313 of the Executive Law in which event the liquidated
damages or Recapture shall be payable if Director renders a decision in favor of
the ESD.

 

 

 

 

--------------------------------------------------------------------------------

[g201711091137220711863.jpg]

 

EXHIBIT G-1:  OFFICE OF CONTRACTOR AND SUPPLIER DIVERSITY

M/WBE PARTICIPATION / EQUAL EMPLOYMENT OPPORTUNITY POLICY STATEMENT

 

 

I,_Richard P. Nassar__________________________________( REPRESENTATIVE), of the
_Athenex Inc_________________________ (AWARDEE/CONTRACTOR) agree to adopt the
following policies with respect to the project being developed or services
rendered at Dunkirk Manufacturing Facility

3799 Lake Shore Drive East Town of Dunkirk, NY 14048.

M/WBE PARTICIPATION (M/WBE)

 

This organization will and will cause its contractors and subcontractors to take
good faith actions to achieve the M/WBE contract participations goals set by the
State for that area in which the State-funded project is located, by taking the
following steps:  

 

(1)

Actively and affirmatively solicit bids for contracts and subcontracts from
qualified State certified MBEs or WBEs, including solicitations to M/WBE
contractor associations.

 

(2)

Request a list of State-certified M/WBEs from ESD’s Office of Contractor and
Supplier Diversity and solicit bids from them directly.

 

(3)

Ensure that plans, specifications, request for proposals and other documents
used to secure bids will be made available in sufficient time for review by
prospective M/WBEs.

 

(4)

Where feasible, divide the work into smaller portions to enhance participations
by M/WBEs and encourage the formation of joint venture and other partnerships
among M/WBE contractors to enhance their participation.

 

(5)

Document and maintain records of bid solicitation, including those to M/WBEs and
the results thereof.  Contractor will also maintain records of actions that its
subcontractors have taken toward meeting M/WBE contract participation goals.

 

(6)

Ensure that progress payments to M/WBEs are made on a timely basis so that undue
financial hardship is avoided, and that bonding and other credit requirements
are waived or appropriate alternatives developed to encourage M/WBE
participation.

 

EQUAL EMPLOYMENT OPPORTUNITY POLICY (EEO)

 

 

(a)

This organization will not discriminate against any employee or applicant for
employment because of race, creed, color, national origin, sex, age, disability
or marital status, will undertake or continue existing programs of affirmative
action to ensure that minority group members are afforded equal employment
opportunities without discrimination, and shall make and document its
conscientious and active efforts to employ and utilize minority group members
and women in its work force on state contracts.

 

(b)

This organization shall state in all solicitation or advertisements for
employees that in the performance of the State contract all qualified applicants
will be afforded equal employment opportunities without discrimination because
of race, creed, color, national origin, sex disability or marital status.

 

--------------------------------------------------------------------------------

[g201711091137220711863.jpg]

 

EXHIBIT G-1:  OFFICE OF CONTRACTOR AND SUPPLIER DIVERSITY

M/WBE PARTICIPATION / EQUAL EMPLOYMENT OPPORTUNITY POLICY STATEMENT

 

 

(c)

At the request of the contracting agency, this organization shall request each
employment agency, labor union, or authorized representative will not
discriminate on the basis of race, creed, color, national origin, sex, age,
disability or marital status and that such union or representative will
affirmatively cooperate in the implementation of this organization’s obligations
herein.

 

(d)

This organization will include the provisions of sections (a) through (c) of
this agreement in every subcontract in such a manner that the requirements of
the subdivisions will be binding upon each subcontractor as to work in
connection with the State contract.

 

 

Agreed on this 31     day of _August____________________, 2017     .

 

By:

 

/s/ Richard P. Nassar

 

 

(SIGNATURE)

 

 

 

Print Name:

 

Richard P. Nassar

Title:  

 

Vice President of Operations

 

 

Minority Business Enterprise Liaison

_Richard P. Nassar________________________________ (Name of Designated Liaison)
is designated as the Minority Business Enterprise Liaison responsible for
administering the Minority and Women-Owned Business Enterprises- Equal
Employment Opportunity (M/WBE-EEO) program.

 

MWBE Contract Goals

30% Minority and Women’s Business Enterprise Participation

 

EEO Contract Goals

0    % Minority Labor Force Participation

0    % Female Labor Force Participation

 

 

____________________________________________

       (Authorized Representative)

 

Print Name:

 

Richard P. Nassar

 

 

 

Title:

 

Vice President of Operations

Date:

 

August 31, 2017

 

 

 

--------------------------------------------------------------------------------

[g201711091137220711863.jpg]

 

EXHIBIT G-2:  OFFICE OF CONTRACTOR AND SUPPLIER DIVERSITY

STAFFING PLAN

Submit with Bid or Proposal – Instructions on page 2

Solicitation No.:     

Reporting Entity:     

Report includes Contractor’s/Subcontractor’s:

☐  Work force to be utilized on this contract

☐  Total work force

☐  Offeror    

☐  Subcontractor

    Subcontractor’s Name:      

Offeror’s Name:                                                              

Offeror’s Address:     

Enter the total number of employees for each classification in each of the
EEO-Job Categories identified

 

 

EEO-Job  Category

 

 

Total Work force

Work force by Gender

Work force by

Race/Ethnic Identification

 

 

Total

Male

(M)

Total

Female

(F)

White

(M)  (F)

Black

(M)  (F)

Hispanic

(M) (F)

Asian

(M) (F)

Native American

(M) (F)

Disabled

(M)  (F)

Veteran

(M)  (F)

Officials/Administrators

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

Professionals

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

Technicians

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

Sales Workers

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

Office/Clerical

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

Craft Workers

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

Laborers

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

Service Workers

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

Temporary  /Apprentices

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

Totals

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

 

--------------------------------------------------------------------------------

[g201711091137220711863.jpg]

 

EXHIBIT G-2:  OFFICE OF CONTRACTOR AND SUPPLIER DIVERSITY

STAFFING PLAN

 

PREPARED BY (Signature):

 

______________________________________________________                                                                                                          

NAME:      

TITLE:        

DATE:       

TELEPHONE NO.:     

ALTERNATE TEL:       

EMAIL ADDRESS:      

Submit completed with bid or proposal   M/WBE 101 (Rev 04/2012)

General Instructions:  All Offerors and each subcontractor identified in the bid
or proposal must complete an EEO Staffing Plan (M/WBE 101) and submit it as part
of the bid or proposal package.  Where the work force to be utilized in the
performance of the State contract can be separated out from the contractor’s
and/or

 

Subcontractor’s total work force, the Offeror shall complete this form only for
the anticipated work force to be utilized on the State contract.  Where the work
force to be utilized in the performance of the State contract cannot be
separated out from the contractor’s and/or Subcontractor’s total work force, the
Offeror shall complete this form for the contractor’s and/or Subcontractor’s
total work force.

 

Instructions:

 

1.

Enter the Solicitation number that this report applies to along with the name
and address of the Offeror.

 

2.

Check off the appropriate box to indicate if the Offeror completing the report
is the contractor or a subcontractor.

 

3.

Check off the appropriate box to indicate work force to be utilized on the
contract or the Offerors’ total work force.

 

4.

Enter the total work force by EEO job category.  

 

5.

Break down the anticipated total work force by gender and enter under the
heading ‘Work force by Gender’

 

6.

Break down the anticipated total work force by race/ethnic identification and
enter under the heading ‘Work force by Race/Ethnic Identification’.  Contact the
M/WBE Permissible contact(s) for the solicitation if you have any questions.

 

7.

Enter information on disabled or veterans included in the anticipated work force
under the appropriate headings.

 

8.

Enter the name, title, phone number and email address for the person completing
the form.  Sign and date the form in the designated boxes.

 

 

--------------------------------------------------------------------------------

[g201711091137220711863.jpg]

 

EXHIBIT G-2:  OFFICE OF CONTRACTOR AND SUPPLIER DIVERSITY

STAFFING PLAN

RACE/ETHNIC IDENTIFICATION:

Race/ethnic designations as used by the Equal Employment Opportunity Commission
do not denote scientific definitions of anthropological origins. For the
purposes of this report, an employee may be included in the group to which he or
she appears to belong, identifies with, or is regarded in the community as
belonging. However, no person should be counted in more than one race/ethnic
group. The race/ethnic categories for this survey are:

 

o

WHITE     (Not of Hispanic origin) All persons having origins in any of the
original peoples of Europe, North Africa, or the Middle East.

 

o

BLACK     a person, not of Hispanic origin, who has origins in any of the black
racial groups of the original peoples of Africa.

 

o

HISPANIC     a person of Mexican, Puerto Rican, Cuban, Central or South American
or other Spanish culture or origin, regardless of race.

 

o

ASIAN & PACIFIC ISLANDER     a person having origins in any of the original
peoples of the Far East, Southeast Asia, the Indian subcontinent or the Pacific
Islands.

 

o

NATIVE INDIAN (NATIVE AMERICAN/ALASKAN NATIVE)    a person having origins in any
of the original peoples of North America, and who maintains cultural
identification through tribal affiliation or community recognition.

OTHER CATEGORIES:

 

o

DISABLED INDIVIDUAL any person who:  - has a physical or mental impairment that
substantially limits one or more major life activity(ies)

-  has a record of such an impairment; or

-  is regarded as having such an impairment.

 

o

VIETNAM ERA VETERAN a veteran who served at any time between and including
January 1, 1963 and May 7, 1975.

 

o

GENDER   Male   or      Female

 

 

 

 

--------------------------------------------------------------------------------

[g201711091137220711863.jpg]

 

 

EXHIBIT G-3:  OFFICE OF CONTRACTOR AND SUPPLIER DIVERSITY

WORKFORCE EMPLOYMENT UTILIZATION REPORT

 

 

Contract No.:

 

 

Reporting Entity:

☐    Contractor

☐    Subcontractor  

Reporting Period:                                      

☐    January 1, 20            - March 31, 20                ☐  April 1,
20                    - June 30, 20              

☐    July 1, 20            - September 30, 20               ☐  October 1,
20                 - December 31, 20              

Contractor’s Name:

 

Report includes:

☐    Work force to be utilized on this contract

☐    Contractor/Subcontractor’s total work force

Contractor’s Address:

 

Enter the total number of employees in each classification in each of the
EEO-Job categories identified.

 

 

EEO - Job  Category

Total Work Force

Work force by Gender

Work force by Race/Ethnic Identification

 

Male

(M)

Female

(F)

White

(M)                (F)

Black

(M)             (F)

Hispanic

(M)             (F)

Asian

(M)               (F)

Native American

(M)            (F)

Disabled

(M)              (F)

Veteran

(M)               (F)

Officials/Administrators

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

Professionals

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

Technicians

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

Sales Workers

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

Office/Clerical

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

Craft Workers

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

Laborers

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

Service Workers

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

Temporary / Apprentices

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

Totals

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

    

Submit the above completed form to:

Empire State Development  

Office of Contractor and Supplier Diversity

633 Third Avenue, 33rd Floor

New York, NY 10017

 

 

--------------------------------------------------------------------------------

[g201711091137220711863.jpg]

 

 

EXHIBIT G-3:  OFFICE OF CONTRACTOR AND SUPPLIER DIVERSITY

WORKFORCE EMPLOYMENT UTILIZATION REPORT

 

General Instructions:  The work force utilization (M/WBE 102) is to be submitted
on a quarterly basis during the life of the contract to report the actual work
force utilized in the performance of the contract broken down by the specified
categories.  When the work force utilized in the performance of the contract can
be separated out from the contractor’s and/or subcontractor’s total work force,
the contractor and/or subcontractor shall submit a Utilization Report of the
work force utilized on the contract.  When the work force to be utilized on the
contract cannot be separated out from the contractor’s and/or subcontractor’s
total work force, information on the total work force shall be included in the
Utilization Report.  Utilization reports are to be completed for the quarters
ended 3/31, 6/30, 9/30 and 12/31 and submitted to the M/WBE Program Management
Unit within 15 days of the end of each quarter.  If there are no changes to the
work force utilized on the contract during the reporting period, the contractor
can submit a copy of the previously submitted report indicating no change with
the date and reporting period updated.  

 

Instructions for completing:

 

1.

Enter the number of the contract that this report applies to along with the name
and address of the Contractor preparing the report.

 

2.

Check off the appropriate box to indicate if the entity completing the report is
the contractor or a subcontractor.

 

3.

Check off the box that corresponds to the reporting period for this report.

 

4.

Check off the appropriate box to indicate if the work force being reported is
just for the contract or the Contractor’s total work force.

 

5.

Enter the total work force by EEO job category.

 

6.

Break down the total work force by gender and enter under the heading ‘Work
force by Gender’

 

7.

Break down the total work force by race/ethnic background and enter under the
heading ‘Work force by Race/Ethnic Identification’.  Contact the M/WBE Program
Management Unit at (518) 474-5513 if you have any questions.

 

8.

Enter information on any disabled or veteran employees included in the work
force under the appropriate heading.

 

9.

Enter the name, title, phone number and email address for the person completing
the form.  Sign and date the form in the designated boxes.




 

--------------------------------------------------------------------------------

[g201711091137220711863.jpg]

 

 

EXHIBIT G-3:  OFFICE OF CONTRACTOR AND SUPPLIER DIVERSITY

WORKFORCE EMPLOYMENT UTILIZATION REPORT

 

 

RACE/ETHNIC IDENTIFICATION

Race/ethnic designations as used by the Equal Employment Opportunity Commission
do not denote scientific definitions of anthropological origins. For the
purposes of this report, an employee may be included in the group to which he or
she appears to belong, identifies with, or is regarded in the community as
belonging. However, no person should be counted in more than one race/ethnic
group. The race/ethnic categories for this survey are:

 

o

WHITE     (Not of Hispanic origin) All persons having origins in any of the
original peoples of Europe, North Africa, or the Middle East.

 

o

BLACK     a person, not of Hispanic origin, who has origins in any of the black
racial groups of the original peoples of Africa.

 

o

HISPANIC     a person of Mexican, Puerto Rican, Cuban, Central or South American
or other Spanish culture or origin, regardless of race.

 

o

ASIAN & PACIFIC ISLANDER     a person having origins in any of the original
peoples of the Far East, Southeast Asia, the Indian subcontinent or the Pacific
Islands.

 

o

NATIVE INDIAN (NATIVE AMERICAN/ALASKAN NATIVE)    a person having origins in any
of the original peoples of North America, and who maintains cultural
identification through tribal affiliation or community recognition.

OTHER CATEGORIES

 

o   DISABLED INDIVIDUAL

 

any person who:

 

-   has a physical or mental impairment that substantially limits one or more
major life activity(ies)

 

 

 

 

-   has a record of such an impairment; or

 

 

 

 

-   is regarded as having such an impairment.

o   VIETNAM ERA VETERAN

 

a veteran who served at any time between and including January 1, 1963 and May
7, 1975.

o   GENDER

 

Male

 

or      Female

 

 

 

 

--------------------------------------------------------------------------------

[g201711091137220711863.jpg]

 

 

EXHIBIT G-4:  OFFICE OF CONTRACTOR AND SUPPLIER DIVERSITY

M/WBE UTILIZATION PLAN

 

 

 

INSTRUCTIONS:

 

This form must be submitted with any bid, proposal, or proposed negotiated
contract or within a reasonable time thereafter, but prior to contract
award.  This MWBE Utilization Plan must contain a detailed description of the
supplies and/or services to be provided by each certified Minority and
Women-owned Business Enterprise (M/WBE) under the contract.  Attach additional
sheets if necessary.

 

Federal Employer Identification No. (FEIN):

 

 

 

 

Offeror’s Name:  

 

Region/Location of Work:  

 

 

Offeror’s Address:

 

Solicitation No.:  

 

 

City, State, Zip Code:  

 

Project No.:  

 

 

Telephone No.:

 

M/WBE Goals in the Contract:   MBE -

 

     %    WBE -      %

 

1.

Certified M/WBE Subcontractors/Suppliers

Federal Employer Identification Number (FEIN), Name, Address, Phone, Fax and
Email Address.

2.

Classification

3.

Federal ID No.

4.

Detailed Description of Work

(Attach additional sheets, if necessary)

5.

Dollar Value of Subcontracts /

Supplies / Services and intended performance dates of each component of the
contract.

A.      

 

 

NYS ESD CERTIFIED

☐ MBE

☐ WBE

 

    

          

 

    

 

    

B.      

NYS ESD CERTIFIED

☐ MBE

☐ WBE

 

 

    

 

    

 

    

 

 

--------------------------------------------------------------------------------

[g201711091137220711863.jpg]

 

 

EXHIBIT G-4:  OFFICE OF CONTRACTOR AND SUPPLIER DIVERSITY

M/WBE UTILIZATION PLAN

 

 

 

6.   IF UNABLE TO FULLY MEET THE MBE AND WBE GOALS SET FORTH IN THE CONTRACT,
OFFEROR MUST SUBMIT A WAIVER REQUEST FORM (FORM E4).

PREPARED BY (Signature):

 

DATE:

 

 TELEPHONE NO.:

 

 EMAIL ADDRESS:

 

Preparer’s Name (Print or Type):      

 

** FOR OCSD-M/WBE USE ONLY **

Preparer’s Title:

 

REVIEWED BY:     

 

DATE:     

Date:  

 

 

 

 

 

 

 

 

 

SUBMISSION OF THIS FORM CONSTITUTES THE OFFEROR’S ACKNOWLEDGEMENT AND AGREEMENT
TO COMPLY WITH THE M/WBE REQUIREMENTS SET FORTH UNDER NYS EXECUTIVE LAW, ARTICLE
15-A, 5 NYCRR PART 143, AND THE ABOVE-REFERENCED SOLICITATION. FAILURE TO SUBMIT
COMPLETE AND ACCURATE INFORMATION MAY RESULT IN A FINDING OF NONCOMPLIANCE AND
POSSIBLE TERMINATION OF YOUR CONTRACT.

 

UTILIZATION PLAN APPROVED?

 

 

 

☐ YES ☐ NO   Date:

 

 

 

 

 

 

 

Contract No.:

 

 

 

 

 

 

 

Project No. (if applicable):

 

 

 

 

 

 

 

Contract Award Date:

 

 

 

 

 

 

 

Estimated Date of Completion:

 

 

 

 

 

 

 

Amount Obligated Under the Contract:

 

 

 

 

 

 

 

Description of Work:

 

 

 

 

 

 

 

 

 

NOTICE OF DEFICIENCY ISSUED?

 

 

 

 

 

 

 

 

 

☐ YES   ☐ NO    Date of Issue:

 

 

 

 

 

 

 

 

 

NOTICE OF ACCEPTANCE ISSUED?

 

 

 

 

 

 

 

 

 

☐ YES    ☐ NO    Date of Issue:

 

 

 

 

 

--------------------------------------------------------------------------------

[g201711091137220711863.jpg]

 

EXHIBIT G-5:  OFFICE OF CONTRACTOR AND SUPPLIER DIVERSITY

WAIVER REQUEST FORM

 

 



 

Waiver Applicant

Offeror / Contractor Name:  

    

Fed ID No.:  

    

Address:

    

Solicitation/Contract No.:

    

City, State, Zip Code:

    

M/WBE Goals:

MBE:      %        WBE:      %

By submitting this form and the required information, the offeror / contractor
certifies that every “Good Faith Effort” has been taken to promote M/WBE
participation pursuant to the M/WBE requirements set forth under the contract.
Review

5 NYCRR §142.8, Contractor’s Good Faith Efforts, on page 2 of this form for the
precise definition of “Good Faith Effort”.

Contractor is requesting a:

1.☐ MBE Waiver – A waiver of the MBE Goal for this procurement is requested.    

                      ☐ Total   ☐ Partial

2.☐ WBE Waiver – A waiver of the WBE Goal for this procurement is requested.

                      ☐ Total  ☐ Partial

3.☐ Waiver Pending ESD Certification – (Check here if subcontractors or
suppliers of Contractor are not certified M/WBE, but an application for
certification has been filed with Empire State Development).  

Date of such filing with Empire State Development Corporation:      

 

PREPARED BY (Signature): _______________________________________   Date:     

SUBMISSION OF THIS FORM CONSTITUTES THE OFFEROR/CONTRACTOR’S ACKNOWLEDGEMENT AND
AGREEMENT TO COMPLY WITH THE M/WBE REQUIREMENTS SET FORTH UNDER NYS EXECUTIVE
LAW, ARTICLE 15-A AND 5 NYCRR PART 143. FAILURE TO SUBMIT COMPLETE AND ACCURATE
INFORMATION MAY RESULT IN A FINDING OF NONCOMPLIANCE AND/OR TERMINATION OF THE
CONTRACT.  

 



 

--------------------------------------------------------------------------------

[g201711091137220711863.jpg]

 

EXHIBIT G-5:  OFFICE OF CONTRACTOR AND SUPPLIER DIVERSITY

WAIVER REQUEST FORM

 

 



Name and Title of Preparer (Printed or Typed):

    

Telephone Number:

    

Email Address:

    

Submit with the bid or proposal or if submitting after award submit to:

 

Empire State Development

Office of Contractor and Supplier Diversity

633 Third Avenue, 33rd Floor

New York, New York 10017

 

*****  FOR M/WBE USE ONLY  *****

REVIEWED BY:

    

DATE:

    

Waiver Granted: ☐ YES        MBE: ☐           WBE: ☐

☐ Total Waiver                  ☐ Partial Waiver

☐ ESD Certification Waiver          ☐ *Conditional

☐ Notice of Deficiency Issued     

* Comments:     

 




 

--------------------------------------------------------------------------------

[g201711091137220711863.jpg]

 

EXHIBIT G-5:  OFFICE OF CONTRACTOR AND SUPPLIER DIVERSITY

WAIVER REQUEST FORM

 

 



5 NYCRR §142.8 - Contractor’s Good Faith Efforts

 

(a)

The contractor must document its good faith efforts toward meeting certified
minority and women-owned business enterprise utilization plans by providing, at
a minimum:

 

(1)

Copies of its solicitations of certified minority and women-owned business
enterprises and any responses thereto;

 

(2)

If responses to the contractor’s solicitations were received, but a certified
minority or woman-owned business enterprise was not selected, the specific
reasons that such enterprise was not selected;

 

(3)

Copies of any advertisements for participation by certified minority and
women-owned business enterprises timely published in appropriate general
circulation, trade and minority or women-oriented publications, together with
the listing(s) and date(s) of the publication of such advertisements;

 

(4)

Copies of any solicitations of certified minority and/or women-owned business
enterprises listed in the directory of certified businesses;

 

(5)

The dates of attendance at any pre-bid, pre-award, or other meetings, if any,
scheduled by the State agency awarding the State contract, with certified
minority and women-owned business enterprises which the State agency determined
were capable of performing the State contract scope of work for the purpose of
fulfilling the contract participation goals;

 

(6)

Information describing the specific steps undertaken to reasonably structure the
contract scope of work for the purpose of subcontracting with, or obtaining
supplies from, certified minority and women-owned business enterprises.

 

(b)

In addition to the information provided by the contractor in paragraph (a)
above, the State agency may also consider the following to determine whether the
contractor has demonstrated good faith efforts:

 

(1)

Whether the contractor submitted an alternative utilization plan consistent with
the subcontract or supplier opportunities in the contract;

 

(2)

The number of certified minority and women-owned business enterprises in the
region listed in the directory of certified businesses that could, in the
judgment of the State agency, perform work required by the State contract scope
of work;

 

(3)

The actions taken by the contractor to contact and assess the ability of
certified minority and women-owned business enterprises located outside of the
region in which the State contract scope of work is to be performed to
participate on the State contract;

 

(4)

Whether the contractor provided relevant plans, specifications or terms and
conditions to certified minority and women-owned business enterprises
sufficiently in advance to enable them to prepare an informed response to a
contractor request for participation as a subcontractor or supplier;

 

(5)

The terms and conditions of any subcontract or provision of suppliers offered to
certified minority or women-owned business enterprises and a comparison of such
terms and conditions

 

 

--------------------------------------------------------------------------------

[g201711091137220711863.jpg]

 

EXHIBIT G-6:  OFFICE OF CONTRACTOR AND SUPPLIER DIVERSITY

M/WBE CONTRACTOR COMPLIANCE AND PAYMENT REPORT

-------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

 

 

 

PROJECT SPONSOR/DEVELOPER

(or “REPORTING COMPANY”):

FEDERAL EIN #:  

ADDRESS:  

TOWN/COUNTY/ZIP:  

CONTACT PERSON:

TELEPHONE:  

EMAIL:  

 

 

 

ESD/OCSD REPRESENTATIVE:  

PROJECT NAME:  

PROJECT #:  

PROJECT START DATE:  

PERCENT COMPLETE:

ACTUAL COMPLETION DATE:  

 

Attach M/WBE executed contracts, final lien waivers, cancelled checks, etc., or
other documentation describing the “Good Faith Efforts” taken to achieve M/WBE
program.  This report should be completed and signed by an officer of the
Reporting Company.

 

PRIME CONTRACTOR

(Federal EIN #, Firm’s Name, Address, Contact Person, Title and Phone # with
area code)

CONTRACT AMOUNT

M/WBE SUBCONTRACTOR

(Federal EIN #, Subcontractor Name, Address, Contact Person, Title and Phone #
with area code)

SCOPE OF SERVICES

M/WBE

CONTRACT AMOUNT

 

M/WBE PAYMENTS PREVIOUSLY REPORTED

M/WBE PAYMENTS ON CURRENT REPORT

TOTAL M/WBE PAYMENTS TO DATE

 

    

 

    

 

    

 

    

 

    

 

    

 

    

 

    

 

    

 

 

    

 

    

 

    

 

    

 

    

 

    

 

    

 

    

 

 

    

 

    

 

    

 

    

 

    

 

    

 

    

 

    

 

 

    

 

    

 

    

 

    

 

    

 

    

 

    

 

--------------------------------------------------------------------------------

[g201711091137220711863.jpg]

 

EXHIBIT G-6:  OFFICE OF CONTRACTOR AND SUPPLIER DIVERSITY

M/WBE CONTRACTOR COMPLIANCE AND PAYMENT REPORT

-------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

CERTIFICATION:  I,      (Print Name), the      (Title) of the Reporting Company
above, do certify that (i) I have read this Compliance Report and (ii) to the
best of my knowledge, information and belief, the information contained herein
is complete and accurate.

 

SIGNATURE:                                                                                                                        
DATE:      

SUBMIT REPORT TO:OFFICE OF CONTRACTOR AND SUPPLIER DIVERSITY

EMPIRE STATE DEVELOPMENT – Contract Admin

633 THIRD AVENUE, 35rd FLOOR

NEW YORK, NY 10017

Completed Exhibits may also be emailed directly to OCSD at ocsd@esd.ny.gov.  All
email submissions must include the name and contact information of the
individual or firm submitting the information.  

QUESTIONS? Please contact the OCSD’s Project Managers or email the division at
ocsd@esd.ny.gov.  

 

 

Danah Alexander

Denise Ross

Edwina Telemaque

Geraldine Ford

Jazmin Thomas

Project Manager, OCSD

Project Manager, OCSD

Project Manager, OCSD

Project Manager, OCSD

Project Assistant, OCSD

(212) 803-3244

(212) 803-3226

(212) 803-3109

(716) 846-8205

(212) 803-3571

danah.alexander@esd.ny.gov

denise.ross@esd.ny.gov

edwina.telemaque@esd.ny.gov

geraldine.ford@esd.ny.gov

jazmin.thomas@esd.ny.gov

 

 

 

 

 

NYC – Bronx, Brooklyn, Queens

Capital District

 

Central New York

Finger Lakes

 

ESD Procurement Contracts

Long Island

Mid-Hudson

Southern Tier

Western New York

ESD Subsidiaries – QWDC, ESNMC

North Country

NYC-Manhattan, Staten Island

Contracts: DED Procurement Contracts

ESD Subsidiaries – ECHDC, USA Niagara

 

Mohawk Valley

Client: College of Nanoscale Science & Engineering (New York Polytechnic)

 

 

 

ESD Subsidiaries – AYCDC, HCDC, MSCD

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

NEW YORK STATE URBAN DEVELOPMENT CORPORATION

d\b\a EMPIRE STATE DEVELOPMENT

Athenex Capital, Project Number AB127

 

EXHIBIT H: REPORT OF EMPLOYMENT (WITH NYS FORM 45 ATTACHED)

 

Complete EITHER Table A (as Annual Report*) OR Table B (with every Payment
Request)

 

Attach NYS-45 form including cover page and NYS-45-ATT (with blocked out social
security numbers and location indicated as necessary. If the reported employment
figures on Exhibit H vary materially from those reported to the New York State
Department of Labor on NYS-45, please attach an explanation identifying reasons
for any difference.

 

Annual Report:  Sent to Portfolio Management; Empire State Development; 633
Third Avenue; New York, NY 10017

 

 

FULL-TIME PERMANENT EMPLOYEES

 

For purposes of this Agreement, a Full-time Permanent Employee shall mean

(a)

a full-time, permanent, private-sector employee on the Grantee’s payroll, who
has worked at the Project Location for a minimum of thirty-five hours per week
for not less than four consecutive weeks and who is entitled to receive the
usual and customary fringe benefits extended by Grantee to other employees with
comparable rank and duties; or

 

(b)

two part-time, permanent, private-sector employees on Grantee’s payroll, who
have worked at the Project Location for a combined minimum of thirty-five hours
per week for not less than four consecutive weeks and who are entitled to
receive the usual and customary fringe benefits extended by Grantee to other
employees with comparable rank and duties.

 

 

Table A: Annual Report due every February 1 for prior calendar year

 

FULL-TIME PERMANENT EMPLOYEES

As of Grantee’s last payroll date on or prior to

the end of the designated quarter

ANNUAL AVERAGE (Based on the four quarterly numbers)

March 31, 20__

June 30, 20__

Sept. 30,  20__

Dec. 31, 20__

At Project Location

 

 

 

 

 

At Other New York Locations (if applicable)

 

 

 

 

 

 

Table B: With every Payment Request

FULL-TIME PERMANENT EMPLOYEES

 

as of _____/______/____

(date of request)

At Project Location

 

At Other New York Locations (if applicable)

 

 

The information included herein is correct to the best of my knowledge and
belief.

 

Signature: Date:   

Print Name and Title:
                                                                  

Any false statement herein may cause the borrower or grantee to be in default
under its grant disbursement agreement with ESD.

 

--------------------------------------------------------------------------------

 

EXHIBIT I: SPECIAL PROVISIONS

 

In the event of any conflict between Exhibit A of this Agreement and any other
provisions of this Agreement, the terms of such other provisions shall govern.

 

It is noted that the Service-Disabled Veteran-Owned Business goal that was
indicated in Exhibit A has been waived.

 

Grantee Investment Commitment:  Provided FSMC performs its obligations under the
Alliance Agreement and following Manufacturing Facility Completion as defined in
the Alliance Agreement, the Grantee commits invest and spend $1.52 billion in
the Manufacturing Operation and an additional $1.5 billion over a subsequent ten
(10) year period in the event the initial ten year term is renewed.

 

ESD reserves the right to require additional documentation to support payment
requisitions.  Payments from Grantee to any vendors, contractors or other
parties shall be subject to detailed review and approval by ESD and at ESD’s
direction, any 3rd party designated by ESD. ESD reserves the right to seek
additional documentation and/or certifications from Grantee, its vendors,
contractors and/or suppliers regarding the project, including but not limited
to, the expenditure of grant funds, the procurement of goods and services by the
Grantee and/or potential conflicts of interest. 

 

Grant funds shall be subject to compliance with all reasonable protocols and
guidelines established by ESD, including those recommended by Guidepost
Solutions, including but not limited to, standards related to the procurement of
contractors, goods, services, and/or equipment, the expenditure of grant funds,
the payment of invoices and the acquisition of property.

 

As a condition to the receipt of Grant funds, Grantee agrees to the following:

 

1.

The Manufacturing Facility shall be constructed at the Project Location on
property owned by FSMC.

2.

The Manufacturing Facility shall be owned by FSMC or another entity as
designated by Grantor.

3.

All machinery and equipment purchased with Grant Funds shall be the property of
FSMC or another entity as designated by Grantor

4.

Grantee shall lease the Manufacturing Facility from FSMC in accordance with
terms contained in the Alliance Agreement.

5.

Construction of the Manufacturing Facility shall be subject to payment of NYS
Prevailing Wages in accordance with Article 9 of the NYS Labor Law.




 

--------------------------------------------------------------------------------

 

EXHIBIT I: SPECIAL PROVISIONS, continued

 

 

6.

Grantor shall execute documents reasonably required by ESD that: a) releases and
discharges FSMC from any claims or causes of actions arising out of funds owned
or alleged to be owed by FSMC to Grantee prior to the date of this Agreement,
including the cost to purchase the property on which the Manufacturing Facility
shall be constructed; b) relieves FSMC of any obligation under the terms of the
Alliance Agreement to direct the design and construction of the Manufacturing
Facility or to directly purchase the Manufacturing Equipment, it being the
intent of Grantor and Grantee, that Grantee shall direct the design and
construction of the Manufacturing Facility and to directly purchase the
Machinery and Equipment.

7.

All contracts for the design and/or construction of the Manufacturing Facility
shall be assignable to ESD and/or its designee, upon demand of ESD, in the event
Grantee abandons construction of the Manufacturing Facility.




 

--------------------------------------------------------------------------------

 

EXHIBIT I-1: ESD INVESTMENT REGULATIONS

(With respect to funds in the Imprest Accounts)

 

Permissible Investments

 

The Corporation may invest its Investment Funds in any and all of the following,
if and to the extent permitted by statutes, regulations and bond resolutions
applicable at the time of investment of such Investment Funds:

 

 

1)

Any bonds and other obligations which as to principal and interest constitute
direct obligations of, or are unconditionally guaranteed by the United States of
America;

 

 

2)

Any bonds and other obligations which as to principal and interest constitute
direct obligations of the State or the Corporation or which are unconditionally
guaranteed by the State as to payment of principal and interest;

 

 

3)

Bonds and other obligations of governmental authorities, political subdivisions,
Federal Agencies, Government Sponsored Enterprises (GSE’s) or public authorities
of the State or of the United States of America, which are securities in which
the Corporation lawfully may invest pursuant to applicable statutes, regulations
and bond resolutions including but not limited to Federal National Mortgage
Association (FNMA), Federal Farm Credit Bank (FFCB), Federal Home Loan Bank
(FHLB), Federal Home Loan Mortgage Corporation (FHLMC-“Freddie Mac”), and
Student Loan Marketing Association (SLMA-“Sallie Mae”);

 

 

4)

Prime Commercial Paper issued by domestic banks, corporations and financial
companies rated "A-1" or "P-1" by Standard & Poor's Corporation or Moody's
Investors Service, Inc.;

 

 

5)

Certificates of Deposit of banks or trust companies authorized to do business in
this State, including commercial banks who participates in New York State
Excelsior Linked Deposit programs and are authorized program depositories, which
certificates of deposit are fully insured by the Federal Deposit Insurance
Corporation or fully secured, as required by Section 4.3.1 below, by securities
of the character described in clauses (1), (2) or (3) of this paragraph;

 

 

6)

Units, shares or interest in a mutual fund or money market fund of regulated
investment companies which seek to maintain a constant net asset value per share
of $1.00 and have been rated in one of the two highest categories by at least
one nationally recognized ratings organization and invests in instruments
described in clauses (1), (2) or (3) of this paragraph.

 

Rev.9/8/16

 